Exhibit 10.1

 

FIRST TRANSACTION AGREEMENT

 

by and among

 

HOSPITALITY PROPERTIES TRUST,

 

HPT TA PROPERTIES TRUST,

 

HPT TA PROPERTIES LLC,

 

HPT PSC PROPERTIES TRUST,

 

HPT PSC PROPERTIES LLC,

 

TRAVELCENTERS OF AMERICA LLC,

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

and

 

TA OPERATING LLC

 

JANUARY 16, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

SECTION 1

DEFINITIONS

1

1.1

Definitions

1

SECTION 2

TRANSACTION

4

2.1

Transaction

4

2.2

Deferral Agreement

4

SECTION 3

REPRESENTATIONS AND WARRANTIES

4

3.1

TA Parties’ Representations and Warranties

4

3.2

HPT Parties’ Representations and Warranties

6

3.3

Knowledge

7

3.4

“AS IS”

7

SECTION 4

CLOSING

8

4.1

Closing

8

4.2

Purchase Price

8

4.3

IRS Real Estate Sales Reporting

8

4.4

HPT Parties’ Closing Obligations

8

4.5

TA Parties’ Closing Obligations

9

4.6

Prorations

9

4.7

Like-Kind Exchange

9

4.8

TA Purchaser’s Closing Conditions

10

4.9

HPT Sellers’ Closing Conditions

10

4.10

Failure to Close

11

SECTION 5

MISCELLANEOUS

11

5.1

Arbitration

11

5.2

Confidentiality

13

5.3

Notices

14

5.4

Waivers, Etc.

14

5.5

Assignment, Successors and Assigns; Third Party Beneficiaries

15

5.6

Severability

15

5.7

Counterparts, Etc.

15

5.8

Governing Law

15

5.9

Expenses

15

5.10

Section and Other Headings; Interpretation

16

5.11

Time of Essence

16

5.12

Merger

16

5.13

HPT NON-LIABILITY OF TRUSTEES

16

5.14

HPT-TA TRUST LANDLORD NON-LIABILITY OF TRUSTEES

16

5.15

HPT-PSC TRUST LANDLORD NON-LIABILITY OF TRUSTEES

17

5.16

Limitation on Liability

17

5.17

Further Assurances

17

5.18

Survival

17

 

--------------------------------------------------------------------------------



 

FIRST TRANSACTION AGREEMENT

 

THIS FIRST TRANSACTION AGREEMENT is made as of January 16, 2019, by and among
HOSPITALITY PROPERTIES TRUST, a Maryland real estate investment trust (“HPT”),
HPT TA PROPERTIES TRUST, a Maryland real estate investment trust (“HPT-TA Trust
Landlord”), HPT TA PROPERTIES LLC, a Maryland limited liability company (“HPT-TA
LLC Landlord” and together with HPT-TA Trust Landlord, “HPT-TA Landlord”), HPT
PSC PROPERTIES TRUST, a Maryland real estate investment trust (“HPT-PSC Trust
Landlord”), HPT PSC PROPERTIES LLC, a Maryland limited liability company
(“HPT-PSC LLC Landlord” and together with HPT-PSC Trust Landlord, “HPT-PSC
Landlord”), TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability company
(“TA LLC”), TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited
liability company (“TA Holding”), and TA OPERATING LLC, a Delaware limited
liability company (“TA Tenant”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, HPT Sellers (as hereinafter defined) lease certain travel centers as
further described on Schedule 1 attached hereto and made a part hereof
(collectively, the “Travel Centers”) to TA Tenant pursuant to certain of those
lease agreements as further described on Schedule 2 attached hereto and made a
part hereof (collectively, the “TA/Petro Leases”);

 

WHEREAS, HPT, HPT-TA Landlord, HPT-PSC Landlord, TA Tenant (as successor to each
of Petro Stopping Centers, L.P. and TA Leasing LLC) and TA LLC are parties to a
Deferral Agreement, dated as of August 11, 2008, as amended (as so amended, the
“Deferral Agreement”); and

 

WHEREAS, the parties desire that (a) HPT Sellers sell the Travel Centers (and
the Property related thereto) to TA Purchaser (as hereinafter defined) and TA
Purchaser acquire the Travel Centers (and the Property related thereto) from HPT
Sellers and (b) the TA/Petro Leases (and the Deferral Agreement, as applicable)
be amended to reflect (i) the sale of the Travel Centers, (ii) a reduction in
the Minimum Rent (as defined in each TA/Petro Lease) due thereunder, (iii) a
three (3) year extension of the Fixed Term (as defined in each TA/Petro Lease),
(iv) the payment of certain additional Additional Rent (as defined in each
TA/Petro Lease), (v) the acceleration of the payment of the Deferred Rent (as
defined in the Deferral Agreement) and (vi) the reallocation of certain
Properties (as defined in each TA/Petro Lease) amongst the various TA/Petro
Leases, as applicable, in each case on the terms and conditions set forth
herein.

 

NOW, THEREFORE, it is agreed:

 

SECTION 1
DEFINITIONS

 

1.1                               Definitions.  Capitalized terms used in this
Agreement shall have the meanings set forth below:

 

--------------------------------------------------------------------------------



 

“AAA”:  the meaning given in Section 5.1.

 

“Agreement”:  this First Transaction Agreement, together with the Schedules and
Exhibits attached hereto, as it and they may be amended in accordance with the
terms hereof.

 

“Award”:  the meaning given in Section 5.1.

 

“Business Day”:  any day other than Saturday, Sunday, or any other day on which
banking institutions in The Commonwealth of Massachusetts are authorized by law
or executive action to close.

 

“Closing”:  the closing and consummation of the transactions contemplated by
this Agreement.

 

“Closing Date”: January 17, 2019,  time of the essence.

 

“Cooperating Party”:  the meaning given in Section 4.7.

 

“Deferral Agreement”:  the meaning given in the Preliminary Statements.

 

“Disputes”: the meaning given in Section 5.1.

 

“Entity”:  any corporation, general or limited partnership, limited liability
company or partnership, stock company or association, joint venture,
association, company, trust, bank, trust company, land trust, business trust,
real estate investment trust, cooperative, any government or agency, authority
or political subdivision thereof or any other entity.

 

“Governmental Authority”:  any court, agency, authority, board (including
environmental protection, planning and zoning), bureau, commission, department,
office or instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit of the United States or any State or any county or any
political subdivision of any of the foregoing, whether now or hereafter in
existence, having jurisdiction over any of the parties or Real Property, or any
portion thereof or the business conducted thereon.

 

“HPT”:  the meaning given in the preamble to this Agreement.

 

“HPT Parties”: HPT, HPT-TA Trust Landlord, HPT-TA LLC Landlord, HPT-PSC Trust
Landlord and HPT-PSC LLC Landlord.

 

“HPT Sellers”:   HPT-TA LLC Landlord and HPT-TA Trust Landlord.

 

“HPT-PSC Landlord”:  the meaning given in the preamble to this Agreement.

 

“HPT-PSC LLC Landlord”:  the meaning given in the preamble to this Agreement.

 

“HPT-PSC Trust Landlord”:  the meaning given in the preamble to this Agreement.

 

“HPT-TA Landlord”:  the meaning given in the preamble to this Agreement.

 

2

--------------------------------------------------------------------------------



 

“HPT-TA LLC Landlord”:  the meaning given in the preamble to this Agreement.

 

“HPT-TA Trust Landlord”:  the meaning given in the preamble to this Agreement.

 

“Improvements”:  with respect to each Travel Center, collectively, all of the
applicable HPT Seller’s right, title and interest in and to all buildings,
structures and other improvements of every kind including “integral equipment” 
(as defined in ASC 360-20), underground storage tanks, alleyways and connecting
tunnels, sidewalks, utility pipes, conduits and lines (on-site and off-site),
parking areas and roadways appurtenant to such buildings and structures situated
upon the Land on which such Travel Center is located.

 

“Intangible Property”:  with respect to each Travel Center, collectively, all of
the applicable HPT Seller’s right, title and interest in and to all transferable
or assignable permits, certificates of occupancy, permits, development rights,
entitlements, approvals, certificates, licenses, warranties and guarantees, and
all other transferable intangible property, miscellaneous rights, benefits and
privileges of any kind or character to the extent related exclusively to such
Travel Center, but only to the extent the foregoing is assignable without any
cost to such HPT Seller; provided, however, for the avoidance of doubt, the
Intangible Property shall not include any of the Transferred Trademarks (as such
term is defined in the TA/Petro Leases) or any right, title or interest of any
HPT Seller in, to or under any of the TA/Petro Leases.

 

“Internal Revenue Code”:  the Internal Revenue Code of 1986, as amended and in
effect from time to time, and including the applicable Treasury Regulations
thereunder.

 

“Land”:  with respect to each Travel Center, collectively, all of the applicable
HPT Seller’s right, title and interest in and to the parcel or parcels of land
related to such Travel Center and further described in Exhibit A attached hereto
and made a part hereof, together with all easements and appurtenances related
thereto.

 

“Person”:  any individual or Entity, and the heirs, executors, administrators,
legal representatives, successors and assigns of such Person where the context
so admits.

 

“Property”:  with respect to each Travel Center, collectively, the Real Property
and Intangible Property related to such Travel Center.

 

“Purchase Price”:  One Hundred Forty Million Five Hundred Ten Thousand and
00/100ths Dollars ($140,510,000.00).

 

“Real Property”:  with respect to each Travel Center, collectively, the Land and
the Improvements related to such Travel Center.

 

“Requesting Party”:  the meaning given in Section 4.7.

 

“RMR”:  The RMR Group LLC, a Maryland limited liability company.

 

“Rules”: the meaning given in Section 5.1.

 

“TA Holding”:  the meaning given in the preamble to this Agreement.

 

3

--------------------------------------------------------------------------------



 

“TA/Petro Lease Amendments”:  collectively, an amendment with respect to each
applicable TA/Petro Lease in the forms of Exhibits B-1 through B-5, inclusive,
attached hereto and made a part hereof.

 

“TA/Petro Leases”:  the meaning given in the Preliminary Statements.

 

“TA LLC”:  the meaning given in the preamble to this Agreement.

 

“TA Parties”: TA LLC, TA Holding and TA Tenant.

 

“TA Purchaser”:  TA Tenant and/or its permitted assignees or designees pursuant
to Section 5.5.

 

“TA Tenant”:  the meaning given in the preamble to this Agreement.

 

“Title Company”:  Stewart Title Guaranty Company.

 

“Travel Centers”:  the meaning given in the Preliminary Statements.

 

SECTION 2
TRANSACTION

 

2.1                               Transaction.  At the Closing, on the terms and
conditions of this Agreement, the following shall occur:  (a) HPT Sellers shall
sell the Properties to TA Purchaser and TA Purchaser shall acquire the
Properties from HPT Sellers in consideration of the payment by TA Purchaser to
HPT Sellers of the Purchase Price and (b) HPT-TA Landlord, HPT-PSC Landlord and
TA Tenant shall amend each TA/Petro Lease (i) to reflect the sale of the Travel
Centers, (ii) to reduce the Minimum Rent due thereunder, (iii) to extend the
Fixed Term by three (3) years, (iv) to provide for the payment of additional
Additional Rent, (v) to accelerate the payment of the Deferred Rent and (vi) to
reallocate certain Properties amongst the TA/Petro Leases, all in accordance
with the terms and conditions to be set forth in the TA/Petro Lease Amendments.

 

2.2                               Deferral Agreement.  Notwithstanding anything
contained in the Deferral Agreement to the contrary, all Deferred Rent due under
the Deferral Agreement shall be due and payable in accordance with the terms and
provisions of Section 3.1.3(f) of the TA/Petro Leases (as amended by the
TA/Petro Lease Amendments).

 

SECTION 3
REPRESENTATIONS AND WARRANTIES

 

3.1                               TA Parties’ Representations and Warranties. 
Each TA Party represents and warrants to each HPT Party that:

 

(a)                                 Organization.  Such TA Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction or organization and has full limited liability company power and
authority to conduct its business as it is now being conducted and to own,
operate or lease its properties and assets.

 

4

--------------------------------------------------------------------------------



 

(b)                                 Authorization.  Such TA Party has all
requisite limited liability company power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  The execution and
delivery of this Agreement by such TA Party and the consummation of the
transactions contemplated hereby to be performed by it have been duly authorized
by all necessary limited liability company action.  This Agreement has been duly
and validly executed and delivered by such TA Party and, assuming due
authorization, execution and delivery by each of the other parties, constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws relating to creditors’ rights generally, (ii) general principles of equity
(whether applied in a proceeding at law or in equity) and (iii) any implied
covenant of good faith and fair dealing.

 

(c)                                  No Violation.  The execution and delivery
of this Agreement by such TA Party does not, and the consummation by it of the
transactions contemplated by this Agreement to be performed by it will not,
(i) conflict with, or result in any violation of or default under, any provision
of its limited liability company agreement, (ii) conflict with or result in any
violation of or default under, any law or judgment applicable to it or
(iii) conflict with, or, with or without notice or the lapse of time, result in
a breach, termination (or right of termination) or violation of or default under
the terms of any agreement, contract, indenture or other instrument to which it
is a party or subject, except, with respect to the foregoing clauses (ii) and
(iii), as would not have a material adverse effect on it or impair or delay its
ability to consummate the transactions contemplated by this Agreement to be
performed by it.

 

(d)                                 Approvals.  The execution and delivery of
this Agreement by such TA Party and the consummation by it of the transactions
contemplated by this Agreement to be performed by it do not require the consent,
approval, order, or authorization of any person under any agreement, contract,
indenture or other instrument or Applicable Laws to which it is a party or
subject or to which any of its respective properties are subject, except for any
such consent, approval, order or authorization received in connection with the
execution of this Agreement or the failure of which to receive would not have a
material adverse effect on it or impair or delay its ability to consummate the
transactions contemplated by this Agreement to be performed by it.  No
declaration, filing or registration with any Governmental Authority is required
by it in connection with the execution and delivery of this Agreement and the
consummation by it of the transactions contemplated by this Agreement to be
performed by it, except for filings required under securities laws.

 

(e)                                  Bankruptcy.  No bankruptcy, insolvency,
reorganization or similar action or proceeding, whether voluntary or
involuntary, is pending, or, to such TA Party’s knowledge, threatened, against
such TA Party.

 

(f)                                   Prohibited Transaction.  To such TA
Party’s actual knowledge, neither such TA Party nor any trustee, officer, agent,
affiliate or person acting on behalf of such TA Party is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); provided, however, no representation is made
with respect to any person, group, entity or nation that merely owns a publicly
traded interest in TA LLC.

 

5

--------------------------------------------------------------------------------



 

3.2                               HPT Parties’ Representations and Warranties. 
Each HPT Party represents and warrants to each TA Party that:

 

(a)                                 Organization.  Such HPT Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction or organization and has full trust or limited liability company
power and authority to conduct its business as it is now being conducted and to
own, operate or lease its properties and assets.

 

(b)                                 Authorization.  Such HPT Party has all
requisite trust or limited liability company power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  The execution
and delivery of this Agreement by such HPT Party and the consummation by each of
the transactions contemplated hereby to be performed by it have been duly
authorized by all necessary trust or limited liability company action.  This
Agreement has been duly and validly executed and delivered by such HPT Party
and, assuming due authorization, execution and delivery by each of the other
parties, constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforcement may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to creditors’ rights generally,
(ii) general principles of equity (whether applied in a proceeding at law or in
equity) and (iii) any implied covenant of good faith and fair dealing.

 

(c)                                  No Violation.  The execution and delivery
of this Agreement by such HPT Party does not, and the consummation by each such
entity of the transactions contemplated by this Agreement to be performed by it
will not, (i) conflict with, or result in any violation of or default under, any
provision of its declaration of trust or limited liability company agreement,
(ii) conflict with or result in any violation of or default under, any law or
judgment applicable to it or to which any of its properties are subject or
(iii) conflict with, or, with or without notice or the lapse of time, result in
a breach, termination (or right of termination) or violation of or default under
the terms of any agreement, contract, indenture or other instrument to which it
is a party or subject or to which any of its properties are subject, except,
with respect to the foregoing clauses (ii) and (iii), as would not have a
material adverse effect on it or impair or delay its ability to consummate the
transactions contemplated by this Agreement to be performed by it.

 

(d)                                 Approvals.  The execution and delivery of
this Agreement by such HPT Party and the consummation by it of the transactions
contemplated by this Agreement to be performed by it do not require the consent,
approval, order, or authorization of any person under any agreement, contract,
indenture or other instrument or Applicable Laws to which it is a party or
subject or any of their representative properties are subject, except for any
such consent, approval, order or authorization the failure of which to receive
would not have a material adverse effect on it or impair or delay its ability to
consummate the transactions contemplated by this Agreement to be performed by
it.  No declaration, filing or registration with any Governmental Authority is
required by it in connection with the execution and delivery of this Agreement
and the consummation by it of the transactions contemplated by this Agreement to
be performed by it, except for filings required under securities laws.

 

6

--------------------------------------------------------------------------------



 

(e)                                  Bankruptcy.  No bankruptcy, insolvency,
reorganization or similar action or proceeding, whether voluntary or
involuntary, is pending, or, to such HPT Party’s actual knowledge, threatened,
against such HPT Party.

 

(f)                                   Options or Rights of First Refusal.  To
such HPT Party’s actual knowledge, other than pursuant to this Agreement, such
HPT Party has not granted any option, right of first refusal or first
opportunity to any party to purchase any Property, any interest therein or any
portion thereof.

 

(g)                                  Other Sales Agreements.  To such HPT
Party’s actual knowledge, other than this Agreement, such HPT Party has not
entered into any contract to sell any Property or any part thereof that is
currently in effect.

 

(h)                                 Other Agreements.  To such HPT Party’s
actual knowledge, such HPT Party has not entered into any material agreements
affecting the Travel Centers that would be binding upon TA Purchaser from and
after the Closing, other than the TA/Petro Leases and matters of record.

 

(i)                                     Foreign Person.  Such HPT Party is not a
“foreign person,” “foreign trust” or “foreign corporation” within the meaning of
the United States Foreign Investment in Real Property Tax Act of 1980 and the
Internal Revenue Code of 1986, as subsequently amended.

 

(j)                                    Prohibited Transaction.  To such HPT
Party’s actual knowledge, neither such HPT Party nor any trustee, officer,
agent, affiliate or person acting on behalf of any HPT Party is currently
subject to any U.S. sanctions administered by OFAC provided, however, no
representation is made with respect to any person, group, entity or nation that
merely owns a publicly traded interest in HPT.

 

3.3                               Knowledge.  For purposes of this Agreement,
(a) statements made to a TA Party’s actual knowledge shall mean and refer to the
actual knowledge of Mark Young, Executive Vice President of each TA Party,
without any duty of inquiry and (b) statements made to an HPT Party’s actual
knowledge shall mean and refer to the actual knowledge of John G. Murray,
President of each HPT Party, without any duty of inquiry.  The foregoing
individuals are named in this Agreement solely for the purpose of establishing
the scope of each party’s knowledge; such individuals are not parties to this
Agreement and neither individual shall have personal liability for any of the
representations or warranties hereunder.

 

3.4                               “AS IS”.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, OR IN ANY DOCUMENTS TO BE DELIVERED BY ANY HPT
SELLER HEREUNDER TO TA PURCHASER, NO HPT SELLER HAS MADE, AND TA PURCHASER HAS
NOT RELIED ON, ANY INFORMATION, PROMISE, REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, REGARDING ANY PROPERTY (WHETHER MADE BY AN HPT SELLER, ON AN HPT
SELLER’S BEHALF OR OTHERWISE) INCLUDING THE PHYSICAL CONDITION OF ANY REAL
PROPERTY, TITLE TO OR THE BOUNDARIES OF ANY REAL PROPERTY, PEST CONTROL MATTERS,
SOIL CONDITIONS, THE PRESENCE, EXISTENCE OR ABSENCE OF HAZARDOUS MATERIALS,
TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL

 

7

--------------------------------------------------------------------------------



 

MATTERS, COMPLIANCE WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS,
REGULATIONS AND ORDERS, STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS,
TRAFFIC PATTERNS, MARKET DATA, ECONOMIC CONDITIONS OR PROJECTIONS, THE ADEQUACY
OF ANY REAL PROPERTY FOR TA PURCHASER’S INTENDED USE, AND ANY OTHER INFORMATION
PERTAINING TO THE REAL PROPERTY AND PHYSICAL ENVIRONMENTS IN WHICH IT IS
LOCATED.  THIS SECTION 3.4 SHALL SURVIVE THE CLOSING.

 

SECTION 4
CLOSING

 

4.1                               Closing.  The Closing shall occur at 10:00
A.M. (Eastern Standard Time) on the Closing Date through an escrow with all
documents and funds delivered to Title Company to be released pursuant to
written escrow instructions consistent with this Agreement from HPT Sellers and
TA Purchaser.

 

4.2                               Purchase Price.  The purchase price to be paid
by TA Purchaser to HPT Sellers for the Properties shall be the Purchase Price,
and no portion of the Purchase Price is allocated to personal property.  The
Purchase Price shall be paid by wire transfer of immediately available federal
funds as instructed by HPT Sellers.  The Purchase Price shall be allocated among
the Properties and between HPT Sellers in accordance with Schedule 1 attached
hereto.

 

4.3                               IRS Real Estate Sales Reporting.  The Title
Company shall act as “the person responsible for closing” the transaction which
is the subject of this Agreement pursuant to Section 6045(e) of the Internal
Revenue Code and shall prepare and file all informational returns, including IRS
Form 1099-S, and shall otherwise comply with the provisions of
Section 6045(e) of the Internal Revenue Code.

 

4.4                               HPT Parties’ Closing Obligations.  At the
Closing, each applicable HPT Party shall deliver to each applicable TA Party the
following:

 

(a)                                 A good and sufficient limited warranty deed
with covenants against grantor’s acts, or its local equivalent, for each Real
Property in proper statutory form for recording, duly executed and acknowledged
by the applicable HPT Seller;

 

(b)                                 An Assignment and Assumption Agreement for
each Property, substantially in the form of Exhibit C attached hereto and made a
part hereof, duly executed by the applicable HPT Seller;

 

(c)                                  A certificate of non-foreign status,
pursuant to Section 1445 of the Internal Revenue Code, substantially in the form
of Exhibit D attached hereto and made a part hereof, duly executed by HPT;

 

(d)                                 A counterpart of each TA/Petro Lease
Amendment, duly executed by HPT-TA Landlord or HPT-PSC Landlord, as applicable;

 

8

--------------------------------------------------------------------------------



 

(e)                                  A Master Title Affidavit, substantially in
the form of Exhibit E attached hereto and made a part hereof, duly executed by
each HPT Seller;

 

(f)                                   A mutually agreed upon settlement
statement;

 

(g)                                  Transfer and/or recordation tax form, or
other similar documents required to be executed in connection with the
recordation of the deeds; and

 

(h)                                 Such other affidavits, consents and
agreements as the TA Parties or the Title Company may reasonably require to
carry out the transactions contemplated by this Agreement and as are customary
in like transactions and giving due consideration to the fact that TA Tenant has
been leasing the Properties under the TA/Petro Leases prior to the Closing.

 

4.5                               TA Parties’ Closing Obligations.  At the
Closing, TA Purchaser shall pay the Purchase Price to HPT Sellers by wire
transfer of immediately available funds as instructed by HPT Sellers, and each
applicable TA Party shall deliver to each applicable HPT Party the following:

 

(a)                                 An Assignment and Assumption Agreement for
each Property, substantially in the form of Exhibit B attached hereto and made a
part hereof, duly executed by TA Purchaser;

 

(b)                                 A counterpart of each TA/Petro Lease
Amendment, duly executed by TA Tenant;

 

(c)                                  A mutually agreed upon settlement
statement;

 

(d)                                 Transfer and/or recordation tax form, or
other similar documents required to be executed in connection with the
recordation of the deeds; and

 

(e)                                  Such other affidavits, consents and
agreements as the HPT Parties or the Title Company may reasonably require to
carry out the transactions contemplated by this Agreement and as are customary
in like transactions and giving due consideration to the fact that TA Tenant has
been leasing the Properties under the TA/Petro Leases prior to the Closing.

 

4.6                               Prorations.  The HPT Parties and the TA
Parties acknowledge and agree that the TA/Petro Leases are so-called “triple
net” leases, and TA Tenant is responsible for all real estate taxes, personal
property taxes, other assessments, utilities and other costs and expenses
related to each Property as further described in the TA/Petro Leases. 
Accordingly, there shall be no prorations between HPT Sellers and TA Purchaser
under this Agreement, and the applicable TA Parties shall be responsible for all
such costs and expenses related to each Property before and after the Closing,
other than prorations of rent and additional rent under the TA/Petro Leases
which shall be adjusted to account for the partial month during which Closing
occurs.  This Section 4.6 shall survive the Closing.

 

4.7                               Like-Kind Exchange.  At the request of a party
hereto (a “Requesting Party”),  the other party (a “Cooperating Party”) shall
take all such actions as may be reasonably requested by the Requesting Party in
order to effectuate all or any part of the transactions contemplated by this

 

9

--------------------------------------------------------------------------------



 

Agreement as a forward or reverse like-kind exchange for the benefit of the
Requesting Party in accordance with Section 1031 of the Internal Revenue Code
and, in the case of a reverse exchange, Internal Revenue Service Revenue
Procedure 2000-37; provided, however, the Cooperating Party shall not be
obligated to bear (and the Requesting Party shall reimburse the Cooperating
Party for) any out-of-pocket cost or expense incurred by the Cooperating Party
in connection with such cooperation other than the Cooperating Party’s
incidental counsel fees related to such cooperation. In furtherance of this
Section 4.7 and notwithstanding anything contained in this Agreement to the
contrary, the Requesting Party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate a forward or reverse like-kind exchange under Section 1031 of the
Internal Revenue Code, and the Cooperating Party agrees to execute and deliver
an acknowledgment and consent to any such assignment by the Requesting Party of
its rights under this Agreement to a qualified intermediary or an exchange
accommodation titleholder; provided, however, such assignment shall not relieve
the Requesting Party of any of its obligations hereunder.  Without limiting the
foregoing, the Cooperating Party agrees that it shall execute and deliver to the
Requesting Party or the qualified intermediary at or prior to the Closing any
and all documents reasonably required or requested by such Requesting Party or
the qualified intermediary to complete such exchange; provided, however, that,
neither party shall be required to (a) accept title to any property other than
the Properties, (b) expend additional amounts of money above those amount for
which it is obligated under this Agreement, (c) extend the Closing Date, or
(d) incur any other material liability or obligation.

 

4.8                               TA Purchaser’s Closing Conditions. 
Notwithstanding anything to the contrary contained herein, the obligation of TA
Purchaser to proceed with the Closing in accordance with this Agreement is
expressly conditioned upon the fulfillment by and as of the Closing Date of each
of the conditions listed below, provided that TA Purchaser, at its election,
evidenced by written notice delivered to HPT Sellers, may waive all or any of
such conditions: (a) HPT Parties shall have executed and delivered to TA
Purchaser all of the documents, and shall have taken or caused to be taken all
of the other action, required of HPT Parties under this Agreement, (b) all
representations and warranties made by HPT Parties in this Agreement shall be
true and correct in all material respects as of the Closing Date and (c) the
Title Company shall be willing to insure title to the Travel Centers in the
amount of the Purchase Price, pursuant to the pro-forma title policies in the
forms delivered by TA Purchaser to HPT Sellers prior to the date of this
Agreement.

 

4.9                               HPT Sellers’ Closing Conditions. 
Notwithstanding anything to the contrary contained herein, the obligation of HPT
Sellers to proceed with the Closing in accordance with this Agreement is
expressly conditioned upon the fulfillment by and as of the Closing Date of each
of the conditions listed below, provided that HPT Sellers, at their election,
evidenced by written notice delivered to TA Purchaser, may waive all or any of
such conditions: (a) TA Parties shall have executed and delivered to HPT Sellers
all of the documents, and shall have taken or caused to be taken all of the
other action (including, without limitation, delivery of the Purchase Price to
escrow agent), required of TA Parties under this Agreement and (b) all
representations and warranties made by TA Parties in this Agreement shall be
true and correct in all material respects as of the Closing Date.

 

10

--------------------------------------------------------------------------------



 

4.10                        Failure to Close.  If the Closing does not occur on
the Closing Date as a result of any party’s material default of its covenants or
obligations under this Agreement, then the non-defaulting party may elect (a) to
terminate this Agreement by written notice to the other party or (b) to seek an
Award for specific performance in accordance with Section 5.1 within sixty (60)
days after the scheduled Closing Date.  If an Award for specific performance is
issued to either party, the party receiving such Award shall be permitted to
enforce such Award in any court of competent jurisdiction with respect to the
Travel Centers and the party against whom such Award is issued waives and
covenants not to assert any objection against the recipient party’s right to
enforce such Award.

 

SECTION 5
MISCELLANEOUS

 

5.1                               Arbitration.

 

(a)                                 Any disputes, claims or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby, including any disputes, claims or controversies brought by or on behalf
of the HPT Parties, the TA Parties, RMR or any holder of equity interests
(which, for purposes of this Section 5.1, shall mean any holder of record or any
beneficial owner of equity interests or any former holder of record or
beneficial owner of equity interests) of the HPT Parties, the TA Parties or RMR,
either on his, her or its own behalf, on behalf of the HPT Parties, the TA
Parties, RMR or on behalf of any series or class of equity interests of the HPT
Parties, the TA Parties, RMR or holders of any equity interests of the HPT
Parties, the TA Parties, RMR against the HPT Parties, the TA Parties, RMR or any
of their respective trustees, directors, members, officers, managers (including
The RMR Group Inc. or its successor), agents or employees, including any
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance, application or enforcement of this Agreement,
including this arbitration agreement or the governing documents of the HPT
Parties, the TA Parties or RMR (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes shall, on the demand of any
party to such Dispute or Disputes, be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 5.1.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against the
trustees, directors, officers or managers of the HPT Parties, the TA Parties,
RMR and class actions by a holder of equity interests against those individuals
or entities and the HPT Parties, the TA Parties and RMR.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.  For purposes of this Section 5.1, the term “equity
interest” shall mean, (i) in respect of the HPT Parties, shares of beneficial
interest of HPT, (ii) in respect of the TA Parties, “membership interests” in TA
LLC as defined in the Delaware Limited Liability Companies Act, (iii) in respect
of RMR, “membership interests” in RMR as defined in the Delaware Limited
Liability Companies Act.

 

(b)                                 There shall be three (3) arbitrators.  If
there are only two (2) parties to the Dispute, each party shall select one
(1) arbitrator within fifteen (15) days after receipt by respondent of a copy of
the demand for arbitration.  The arbitrators may be affiliated or interested
persons of the parties.  If there are more than two (2) parties to the Dispute,
all

 

11

--------------------------------------------------------------------------------



 

claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one (1) arbitrator within fifteen (15) days after receipt of the
demand for arbitration.  The arbitrators may be affiliated or interested persons
of the claimants or the respondents, as the case may be.  If either a claimant
(or all claimants) or a respondent (or all respondents) fail(s) to timely select
an arbitrator then the party (or parties) who has selected an arbitrator may
request AAA to provide a list of three (3) proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten (10) days from the date AAA provides the list to
select one (1) of the three (3) arbitrators proposed by AAA.  If the party (or
parties) fail(s) to select the second (2nd) arbitrator by that time, the party
(or parties) who have appointed the first (1st) arbitrator shall then have ten
(10) days to select one (1) of the three (3) arbitrators proposed by AAA to be
the second (2nd) arbitrator; and, if it/they should fail to select the second
(2nd) arbitrator by such time, AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator.  The two (2) arbitrators so appointed shall jointly appoint
the third (3rd) and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second (2nd) arbitrator.  If the third (3rd) arbitrator has not been appointed
within the time limit specified herein, then AAA shall provide a list of
proposed arbitrators in accordance with the Rules, and the arbitrator shall be
appointed by AAA in accordance with a listing, striking and ranking procedure,
with each party having a limited number of strikes, excluding strikes for cause.

 

(c)                                  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                                 There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.  For the avoidance of doubt, it is intended that
there shall be no depositions and no other discovery other than limited
documentary discovery as described in the preceding sentence.

 

(e)                                  In rendering an award or decision (an
“Award”), the arbitrators shall be required to follow the laws of the State of
Maryland without regard to principles of conflicts of law.  Any arbitration
proceedings or Award and the validity, effect and interpretation of this
arbitration agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  An Award shall be in writing and shall state the findings of fact
and conclusions of law on which it is based.  Any monetary Award shall be made
and payable in U.S. dollars free of any tax, deduction or offset.  Subject to
Section 5.1(g), each party against which an Award assesses a monetary obligation
shall pay that obligation on or before the thirtieth (30th) day following the
date of such Award or such other date as such Award may provide.

 

(f)                                   Except to the extent expressly provided by
this Agreement or as otherwise agreed by the parties, to the maximum extent
permitted by Maryland law, each party involved in a Dispute shall bear its own
costs and expenses (including attorneys’ fees), and the arbitrators shall not
render an Award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the HPT Parties, the TA Parties or RMR, as applicable, Award to the
claimant or the claimant’s attorneys.  Each party (or, if there are more than
two (2) parties to the Dispute, all claimants, on the one hand, and all

 

12

--------------------------------------------------------------------------------



 

respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third (3rd) appointed arbitrator.

 

(g)                                  Notwithstanding any language to the
contrary in this Agreement, any Award, including but not limited to, any interim
Award, may be appealed pursuant to the AAA’s Optional Appellate Arbitration
Rules (“Appellate Rules”).  An Award shall not be considered final until after
the time for filing the notice of appeal pursuant to the Appellate Rules has
expired. Appeals must be initiated within thirty (30) days of receipt of an
Award by filing a notice of appeal with any AAA office.  Following the appeal
process, the decision rendered by the appeal tribunal may be entered in any
court having jurisdiction thereof.  For the avoidance of doubt, and despite any
contrary provision of the Appellate Rules, Section 5.1(f) hereof shall apply to
any appeal pursuant to this Section and the appeal tribunal shall not render an
Award that would include shifting of any costs or expenses (including attorneys’
fees) of any party.

 

(h)                                 Following the expiration of the time for
filing the notice of appeal, or the conclusion of the appeal process set forth
in Section 5.1(g), an Award shall be final and binding upon the parties thereto
and shall be the sole and exclusive remedy between those parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon an Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(i)                                     This Section 5.1 is intended to benefit
and be enforceable by the HPT Parties, the TA Parties, RMR and their respective
holders of equity interests, trustees, directors, officers, managers (including
The RMR Group Inc. or its successor), agents or employees, and their respective
successors and assigns and shall be binding upon the HPT Parties, the TA
Parties, RMR and their respective holders of equity interests, and be in
addition to, and not in substitution for, any other rights to indemnification or
contribution that such individuals or entities may have by contract or
otherwise.

 

5.2                               Confidentiality.  Each party hereto shall use
commercially reasonable efforts to maintain the confidentiality of any
information concerning the other party or any subsidiary of the other party
provided to or discovered by it or its representatives and which is not
otherwise available on a nonconfidential basis to such party and shall not
(except as may otherwise be required by applicable law or the rules and
regulations of any stock exchange applicable to any of the parties hereto)
disclose such information, subject to the provisions of this Section, to anyone
other than those people who have a need to know such information in connection
with the conduct of such party’s business, including its attorneys, accountants
and other representatives and agents or during the course of or in connection
with any litigation or other action, arbitration, investigation or other
proceeding based upon or in connection with the subject matter of this
Agreement.

 

13

--------------------------------------------------------------------------------



 

5.3                               Notices.

 

(a)                                 Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement shall be deemed adequately given if in writing and the same
shall be delivered either in hand or by Federal Express or similar expedited
commercial carrier, addressed to the recipient of the notice, and with all
freight charges prepaid (if by Federal Express or similar carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)                                  All such notices shall be addressed:

 

if to any TA Party,
to:                                                                        
TravelCenters of America LLC

24601 Center Ridge Road

Westlake, OH 44145

Attn:  Chief Executive Officer

 

With a copy
to:                                                                                                           
Hunton Andrews Kurth

200 Park Avenue

New York, New York 10166

Attn: Laurie A. Grasso, Esq.

 

if to any HPT Party,
to:                                                                 Hospitality
Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458-1634

Attn:  President and Chief Executive Officer

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address up to two other
addresses within the United States of America.

 

5.4                               Waivers, Etc.  No provision of this Agreement
may be waived except by a written instrument signed by the party waiving
compliance. No waiver by any party hereto of any of the requirements hereof or
of any of such party’s rights hereunder shall release the other parties from
full performance of their remaining obligations stated herein. No failure to
exercise or delay in exercising on the part of any party hereto any right, power
or privilege of such party shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege by such party. This Agreement may not be amended, nor shall any
waiver, change, modification, consent or discharge be effected, except by an
instrument in writing executed by or

 

14

--------------------------------------------------------------------------------



 

on behalf of the party against whom enforcement of any amendment, waiver,
change, modification, consent or discharge is sought.

 

5.5                               Assignment, Successors and Assigns; Third
Party Beneficiaries.  This Agreement and all rights and obligations hereunder
shall not be assignable by any party without the written consent of the other
parties, except to a successor to such party by merger or consolidation or an
assignee of substantially all of the assets of such party.  Notwithstanding the
foregoing, TA Purchaser may assign this Agreement in whole or in part to any
wholly-owned subsidiary of any TA Party or it may designate any wholly-owned
subsidiary of any TA Party to acquire all or any portion of any Property under
this Agreement; provided, however, no such assignment or designation shall
relieve TA Purchaser of any of its liabilities or obligations hereunder.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Agreement is
not intended and shall not be construed to create any rights in or to be
enforceable in any part by any other Person.

 

5.6                               Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute or rule of
public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

5.7                               Counterparts, Etc.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof. This Agreement may not be amended or modified in any
respect other than by the written agreement of all of the parties hereto.

 

5.8                               Governing Law.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts applicable to contracts between residents of
Massachusetts which are to be performed entirely within Massachusetts.

 

5.9                               Expenses.  All reasonable out-of-pocket fees
and expenses (including attorneys’ fees) incurred by any of the HPT Parties in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the TA Parties, including the costs, fees and premiums for any ALTA
owner’s title insurance policy with respect to any of the Real Property obtained
by TA Purchaser, the costs of any surveys obtained by TA Purchaser, any transfer
taxes or similar

 

15

--------------------------------------------------------------------------------



 

impositions applicable to the recording of any deed or the transfer of any of
the Real Property, and the costs of recording any closing documents, including
the deeds.  The TA Parties shall each bear their own fees and expenses
(including attorneys’ fees) incurred by any of them in connection with this
Agreement and the transactions contemplated hereby.

 

5.10                        Section and Other Headings; Interpretation.  The
headings contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement; and Section, subsection, Schedule and
Exhibit references are to this Agreement, unless otherwise specified. The
singular and plural use of a defined term shall have the correlative meaning. 
The words “including” and “include” shall be deemed to be followed by the words
“without limitation.”

 

5.11                        Time of Essence.  Time shall be of the essence with
respect to the performance of each and every covenant and obligation, and the
giving of all notices, under this Agreement.

 

5.12                        Merger.  Except with respect to the any obligation
expressly stated to survive the Closing, none of the terms or provisions of this
Agreement shall survive the Closing, and the payment of the Purchase Price and
delivery of the deeds and other closing documents at the Closing shall effect a
merger, and be deemed the full performance and discharge of every obligation on
the part of any party to be performed hereunder.

 

5.13                        HPT NON-LIABILITY OF TRUSTEES.  THE AMENDED AND
RESTATED DECLARATION OF TRUST ESTABLISHING HOSPITALITY PROPERTIES TRUST, DATED
AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF HOSPITALITY PROPERTIES TRUST SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, HOSPITALITY PROPERTIES TRUST.  ALL PERSONS DEALING WITH HOSPITALITY
PROPERTIES TRUST IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF HOSPITALITY
PROPERTIES TRUST FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

5.14                        HPT-TA TRUST LANDLORD NON-LIABILITY OF TRUSTEES. 
THE DECLARATION OF TRUST ESTABLISHING HPT TA PROPERTIES TRUST, DATED NOVEMBER
29, 2006, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF HPT TA PROPERTIES TRUST SHALL BE HELD TO ANY
PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, HPT TA PROPERTIES TRUST.  ALL PERSONS DEALING WITH HPT TA PROPERTIES
TRUST IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF HPT TA PROPERTIES TRUST FOR
THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

16

--------------------------------------------------------------------------------



 

5.15                        HPT-PSC TRUST LANDLORD NON-LIABILITY OF TRUSTEES. 
THE DECLARATION OF TRUST ESTABLISHING HPT PSC PROPERTIES TRUST, DATED MAY 23,
2007, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF HPT PSC PROPERTIES TRUST SHALL BE HELD TO ANY
PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, HPT PSC PROPERTIES TRUST.  ALL PERSONS DEALING WITH HPT PSC PROPERTIES
TRUST IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF HPT PSC PROPERTIES TRUST FOR
THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

5.16                        Limitation on Liability.  No present or future
partner, director, officer, shareholder, direct or indirect owner, employee,
advisor, agent, attorney, asset manager or subasset manager of any TA Party or
TA Purchaser shall have any personal liability, directly or indirectly under or
in connection with this Agreement or any agreement made or entered into under or
in connection with the provisions of this Agreement, or any amendment or
amendments to any of the foregoing made at any time or times, heretofore or
hereafter.

 

5.17                        Further Assurances.  The parties hereto agree to
execute and deliver such further documents and agreements as may be necessary or
appropriate to effectuate the purposes of this Agreement; provided, however,
that such documents or agreements shall not impose any liability or obligation
on either party, except in any de minimis respect, that is not expressly
contemplated by this Agreement.

 

5.18                        Survival.  The terms and provisions of this
Section 5 shall survive the Closing.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

HOSPITALITY PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Executive Officer

 

 

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Executive Officer

 

 

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Executive Officer

 

 

 

 

 

HPT PSC PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Executive Officer

 

 

 

 

 

HPT PSC PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Executive Officer

 

[Signature Page to First Transaction Agreement]

 

--------------------------------------------------------------------------------



 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Mark Young

 

 

Mark Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

By:

/s/ Mark Young

 

 

Mark Young

 

 

Executive Vice President

 

 

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Mark Young

 

 

Mark Young

 

 

Executive Vice President

 

[Signature Page to First Transaction Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

TRAVEL CENTERS

 

 

 

Street Address

 

City

 

State

 

HPT Seller

 

Lease

 

Purchase Price

 

1

 

3524 S. Highway 99 W.

 

Corning

 

CA

 

HPT TA Properties Trust

 

3

 

$

21,420,000

 

2

 

2510 Burr Street

 

Gary

 

IN

 

HPT TA Properties LLC

 

3

 

$

18,910,000

 

3

 

1201 Ripley Street

 

Lake Station

 

IN

 

HPT TA Properties LLC (successor by merger to HPT GL Properties LLC)

 

1

 

$

15,120,000

 

4

 

6364 Dixie Highway

 

Bridgeport/ Saginaw

 

MI

 

HPT TA Properties Trust

 

3

 

$

8,820,000

 

5

 

102 NW 4th Street

 

Concordia

 

MO

 

HPT TA Properties Trust

 

1

 

$

10,980,000

 

6

 

I-295 Exit 18 Berkeley Rd.

 

Paulsboro

 

NJ

 

HPT TA Properties Trust

 

3

 

$

17,870,000

 

7

 

40 Riverside Drive

 

Fultonville

 

NY

 

HPT TA Properties Trust

 

2

 

$

13,500,000

 

8

 

6170 I-10 East

 

San Antonio

 

TX

 

HPT TA Properties Trust

 

2

 

$

20,550,000

 

9

 

713 Highway 12

 

Hudson

 

WI

 

HPT TA Properties Trust

 

1

 

$

13,340,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

TA/PETRO LEASES

 

1.                                      Amended and Restated Lease Agreement
No. 1, dated as of June 9, 2015, by and between HPT TA Properties Trust and HPT
TA Properties LLC, as landlord, and TA Operating LLC, as tenant, as amended (as
so amended, “TA Lease No. 1”).

 

2.                                      Amended and Restated Lease Agreement
No. 2, dated as of June 9, 2015, by and between HPT TA Properties Trust and HPT
TA Properties LLC, as landlord, and TA Operating LLC, as tenant, as amended (as
so amended, “TA Lease No. 2”).

 

3.                                      Amended and Restated Lease Agreement
No. 3, dated as of June 9, 2015, by and between HPT TA Properties Trust and HPT
TA Properties LLC, as landlord, and TA Operating LLC, as tenant, as amended (as
so amended, “TA Lease No. 3”).

 

4.                                      Amended and Restated Lease Agreement
No. 4, dated as of June 9, 2015, by and between HPT TA Properties Trust and HPT
TA Properties LLC, as landlord, and TA Operating LLC, as tenant, as amended (as
so amended, “TA Lease No. 4”).

 

5.                                      Lease Agreement, dated as of May 30,
2007, by and among HPT PSC Properties Trust and HPT PSC Properties LLC, as
landlord, and TA Operating LLC (as successor to Petro Stopping Centers, L.P.),
as tenant, as amended (as so amended, the “Petro Lease”).

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LAND

 

Ex.

 

Street Address

 

City

 

State

A-1

 

3524 S. Highway 99 W.

 

Corning

 

CA

A-2

 

2510 Burr Street

 

Gary

 

IN

A-3

 

1201 Ripley Street

 

Lake Station

 

IN

A-4

 

6364 Dixie Highway

 

Saginaw

 

MI

A-5

 

102 NW 4th Street

 

Concordia

 

MO

A-6

 

I-295 Exit 18 Berkeley Rd.

 

Paulsboro

 

NJ

A-7

 

40 Riverside Drive

 

Fultonville

 

NY

A-8

 

6170 I-10 East

 

San Antonio

 

TX

A-9

 

713 Highway 12

 

Hudson

 

WI

 

--------------------------------------------------------------------------------



 

EXHIBIT B-1

 

AMENDMENT TO TA LEASE NO. 1

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

SECOND AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 1

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 1 (this
“Amendment”) is made and entered into as of January 17, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 1, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 1, dated as of
June 22, 2016 (as so amended, the “Lease”);

 

WHEREAS, Landlord is selling to Tenant, and Tenant is acquiring from Landlord,
the Properties (this and other capitalized terms used and not otherwise defined
in this Amendment shall have the meanings given such terms in the Lease) related
to the Travel Centers identified on Schedule 1 attached hereto and made a part
hereof (collectively, the “Removed Properties”);

 

WHEREAS, Landlord and Tenant wish to add certain land and improvements
comprising a travel center having an address at 8050 Dean Martin Drive, Las
Vegas, Nevada 89139 and further described on Exhibit A-41 attached to this
Amendment (collectively, the “Las Vegas Property”) to the Lease;

 

WHEREAS, in addition to amending the Lease to remove the Removed Properties from
the Lease and to add the Las Vegas Property to the Lease, Landlord and Tenant
wish to amend the Lease in certain other respects; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Removed Properties.  The Leased Property
shall exclude the Removed Properties, but notwithstanding the foregoing, Tenant
shall retain all of its obligations with respect to the Removed Properties which
are attributable to events occurring on or prior to the date hereof or which are
addressed pursuant to Section 9.5 of the Lease (as if all of the Removed
Properties remained Properties for the remainder of the Term).  In furtherance
of the foregoing, however, Tenant shall have no obligation to comply with
Section 5.3 of the Lease solely with respect to the Removed Properties.

 

--------------------------------------------------------------------------------



 

2.                                      Base Gross Revenues.  The defined term
“Base Gross Revenues” set forth in Section 1.9 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

3.                                      Base Year.  The defined term “Base Year”
set forth in Section 1.10 of the Lease is deleted in its entirety and replaced
with the following:

 

“Base Year”  shall mean, with respect to each Property, the calendar year
identified as the Initial Base Year on Exhibit A for such Property (the “Initial
Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as applicable.

 

4.                                      Commencement Date.  The defined term
“Commencement Date” set forth in Section 1.18 of the Lease shall mean, with
respect to the Las Vegas Property, the date of this Amendment.

 

5.                                      Excess Gross Revenues.  The defined term
“Excess Gross Revenues” set forth in Section 1.34 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

6.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is deleted in its entirety and
replaced with the following:

 

“Minimum Rent” shall mean Fifty-Two Million Two Hundred Ninety-One Thousand Six
Hundred Eleven and 00/100ths Dollars ($52,291,611.00), subject to adjustment as
provided in Section 3.1.1(b).

 

7.                                      Fixed Term.

 

(a)                                 Section 2.3 of the Lease is amended to
delete the first sentence therefrom in its entirety and to replace it with the
following:

 

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on December 31, 2032.

 

(b)                                 Section 2.3 of the Lease is also amended to
delete the parenthetical “(but not later than December 31, 2027)” from the first
sentence of the second paragraph thereof.

 

8.                                      Extended Terms.  Section 2.4 of the
Lease is amended to delete the second paragraph therefrom in its entirety and to
replace it with the following:

 

If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2033 and expire on
December 31, 2047 and the second Extended Term shall commence on January 1,
January 1, 2048 and expire on December 31, 2062.  All of the terms, covenants
and provisions of this Agreement shall apply to each Extended Term, except that

 

2

--------------------------------------------------------------------------------



 

(x) the Minimum Rent payable during such Extended Term shall be the greater of
the Prior Rent and the Fair Market Value Rent for the Leased Property (such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord) (taking into account that the
Initial Base Year and the 2019 Base Year, as applicable, shall remain unchanged)
and (y) Tenant shall have no right to extend the Term beyond December 31, 2062. 
For purposes of this Section 2.4, “Prior Rent” shall mean an amount equal to the
per annum Minimum Rent in effect on the last day of the Fixed Term or Extended
Term immediately preceding such Extended Term.  If Tenant shall elect to
exercise the option to extend the Term for the first Extended Term, it shall do
so by giving Landlord Notice thereof not later than December 31, 2031, and if
Tenant shall elect to exercise its option to extend the Term for the second
Extended Term after having elected to extend the Term for the first Extended
Term, it shall do so by giving Landlord Notice not later than December 31, 2046,
it being understood and agreed that time shall be of the essence with respect to
the giving of any such Notice.  If Tenant shall fail to give any such Notice,
this Agreement shall automatically terminate at the end of the Fixed Term or the
first Extended Term as applicable and Tenant shall have no further option to
extend the Term of this Agreement.  If Tenant shall give such Notice, the
extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 

9.                                      Additional Rent.  Section 3.1.2(a) of
the Lease is amended by deleting the first sentence therefrom in its entirety
and replacing it with the following:

 

Tenant shall pay additional rent (“Additional Rent”) with respect to each Lease
Year (or portion thereof) during the Term subsequent to the Initial Base Year,
with respect to each Property, in an amount equal to three percent (3%) of the
amount by which Gross Revenues at such Property during such Lease Year exceed
Gross Revenues at such Property during the Initial Base Year (or the equivalent
portion thereof).  In addition, Tenant shall pay Additional Rent with respect to
each Lease Year (or portion thereof) during the Term subsequent to the 2019 Base
Year, with respect to each Property, in an amount equal to one-half percent
(0.5%) of the amount by which Gross Revenues at such Property during such Lease
Year exceed Gross Revenues at such Property during the 2019 Base Year (or the
equivalent portion thereof).  For the avoidance of doubt, the payment of
Additional Rent based on Gross Revenues in excess of Gross Revenues for the
Initial Base Year and the payment of Additional Rent based on Gross Revenues in
excess of Gross Revenues for the 2019 Base Year are separate and independent
obligations.

 

3

--------------------------------------------------------------------------------



 

10.                               Deferred Rent.  Section 3.1.3(f) of the Lease
is deleted in its entirety and replaced with the following:

 

Deferred Rent.  Commencing on April 1, 2019 through January 31, 2023, Tenant
shall pay to Landlord, the total amount of Fourteen Million One Hundred
Seventy-Five Thousand Two Hundred Thirty-Nine and 00/100ths Dollars
($14,175,239.00) in sixteen (16) equal quarterly installments of Eight Hundred
Eighty-Five Thousand Nine Hundred Fifty-Two and 00/100ths Dollars ($885,952.00)
on the first Business Day of each calendar quarter during such period.

 

8.                                      Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-40” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-41” attached hereto, (b) deleting the legal descriptions
for the Removed Properties from Exhibits A-14, A-19 and A-38 to the Lease and
replacing them with “Intentionally deleted”, and (c) adding Exhibit A-41
attached to this Amendment to the end of Exhibit A to the Lease.

 

9.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and remains in full force and effect.

 

10.                               Counterparts.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Second Amendment to Amended and Restated Lease Agreement No.
1]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Second Amendment to Amended and Restated Lease Agreement No. 1]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

REMOVED PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

1201 Ripley Street

 

Lake Station

 

IN

 

HPT TA Properties LLC

102 NW 4th Street

 

Concordia

 

MO

 

HPT TA Properties Trust

713 Highway 12

 

Hudson

 

WI

 

HPT TA Properties Trust

 

Schedule 1(B)

 

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-41

 

LAND

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

A-1

 

352

 

1724 West Grand Avenue, Gadsden, AL 35904

 

2015

A-2

 

226

 

1501 N. Fort Grant Road, Wilcox, AZ 85643

 

2015

A-3

 

160

 

27769 Lagoon Drive, Buttonwillow, CA 93206

 

2015

A-4

 

162

 

4325 Guasti Road, Ontario, CA 91761

 

2015

A-5

 

163

 

12310 S. Highway 33, Santa Nella, CA 95322

 

2015

A-6

 

174

 

12151 W. 44th Avenue, Wheat Ridge (Denver West), CO 80033

 

2015

A-7

 

171

 

3 East Industrial Road, Branford (New Haven), CT 06405

 

2015

A-8

 

178

 

2112 Highway 71 South, Marianna, FL 32448

 

2015

A-9

 

197

 

8909 20th Street, Vero Beach, FL 32966

 

2015

A-10

 

177

 

4401 Highway 17, Richmond Hill (Savannah), GA 31324

 

2015

A-11

 

44

 

19 N. 430 Route 20, Hampshire (Elgin), IL 60140

 

2015

A-12

 

236

 

21 Romines Dr., Morris, IL 60450

 

2015

A-13

 

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240

 

2015

A-14

 

 

 

Intentionally deleted

 

 

A-15

 

46

 

224 Highway 65 South, Tallulah, LA 71284

 

2015

A-16

 

151

 

7401 Assateague Drive, Jessup, MD 20794

 

2015

A-17

 

89

 

200 Baker Road, Dexter (Ann Arbor), MI 48130

 

2015

A-18

 

47

 

2150 Russell Mt. Gilead Rd., Meridian, MS 39301

 

2015

A-19

 

 

 

Intentionally deleted

 

 

A-20

 

172

 

200 North McCarran Blvd., Sparks, NV 89431

 

2015

A-21

 

211

 

108 Ocean Drive, Greenland, NH 03840

 

2015

A-22

 

8

 

3404 W. Highway 66, Gallup, NM 87301

 

2015

A-23

 

14

 

202 N. Motel Blvd., Las Cruces, NM 88005

 

2015

A-24

 

208

 

9616 Commerce Drive, Dansville, NY 14437

 

2015

A-25

 

24

 

940 US Rt. 42, NE, London, OH 43140

 

2015

A-26

 

15

 

8834 Lake Road, Seville, OH 44273

 

2015

A-27

 

58

 

5400 Seventy Six Drive, Youngstown, OH 44515

 

2015

A-28

 

212

 

6 Buckhorn Road, Bloomsburg, PA 17815

 

2015

A-29

 

3

 

245 Allegheny Blvd., Brookville, PA 15825

 

2015

A-30

 

393

 

3001 TV Road, Florence, SC 29501

 

2015

A-31

 

117

 

13011 Old Hickory Blvd., Antioch, TN 37013

 

2015

A-32

 

231

 

802 E. York, Highway 59, Ganado, TX 77962

 

2015

A-33

 

49

 

2105 S. Goliad Street, Rockwall, TX 75087

 

2015

A-34

 

60

 

8836 N. Highway 40, Tooele (Salt Lake City), UT 84074

 

2015

A-35

 

143

 

1025 Peppers Ferry Rd., Wytheville, VA 24382

 

2015

A-36

 

176

 

46630 North Bend Way, North Bend (Seattle East), WA 98045

 

2015

A-37

 

149

 

4195 State Rt. 34, Hurricane, WV 25526

 

2015

A-38

 

 

 

Intentionally deleted

 

 

A-39

 

187

 

4000 I-80 Service Rd., Burns (Cheyenne), WY 82053

 

2015

A-40

 

382

 

4230 West Highway 24, Remington, IN 47977

 

2017

A-41

 

108

 

8050 Dean Martin Drive, Las Vegas, NV 89139

 

2015

 

[See attached copies.]

 

Exhibit A

 

--------------------------------------------------------------------------------



 

EXHIBIT A-41

 

LAND

 

8050 Dean Martin Drive
Las Vegas, Nevada 89139

 

[LEGAL DESCRIPTION TO BE ADDED]

 

--------------------------------------------------------------------------------



 

EXHIBIT B-2

 

AMENDMENT TO TA LEASE NO. 2

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

SEVENTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 2

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 2 (this
“Amendment”) is made and entered into as of January 17, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 2, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 2, dated as of
June 16, 2015, that certain Second Amendment to Amended and Restated Lease
Agreement No. 2, dated as of June 23, 2015, that certain Third Amendment to
Amended and Restated Lease No. 2, dated as of September 23, 2015, that certain
Fourth Amendment to Amended and Restated Lease No. 2, dated as of June 22, 2016,
that certain Fifth Amendment to Amended and Restated Lease No. 2, dated as of
June 30, 2016, and that certain Sixth Amendment to Amended and Restated Lease
No. 2, dated as of September 30, 2016 (as so amended, the “Lease”);

 

WHEREAS, HPT TA Properties Trust is selling to Tenant, and Tenant is acquiring
from HPT TA Properties Trust, the Properties (this and other capitalized terms
used and not otherwise defined in this Amendment shall have the meanings given
such terms in the Lease) related to the Travel Centers identified on Schedule 1
attached hereto and made a part hereof (collectively, the “Sold Properties”);

 

WHEREAS, Landlord and Tenant desire to remove the Property having an address at
8050 Dean Martin Drive, Las Vegas, Nevada 89139 and further described on
Exhibit A-21 to the Lease (together with the Sold Properties, collectively, the
“Removed Properties”) from the Lease;

 

WHEREAS, Landlord and Tenant wish to add certain land and improvements
comprising a travel center having an address at 10346 S. State Rd. 39,
Clayton, Indiana and further described on Exhibit A-41 attached to this
Amendment (collectively, the “Clayton Property”) to the Lease;

 

WHEREAS, in addition to amending the Lease to remove the Removed Properties from
the Lease and to add the Clayton Property to the Lease, Landlord and Tenant wish
to amend the Lease in certain other respects; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are

 

--------------------------------------------------------------------------------



 

hereby acknowledged, Landlord and Tenant hereby agree, as of the date of this
Amendment, as follows:

 

1.             Removed Properties.  The Leased Property shall exclude the
Removed Properties, but notwithstanding the foregoing, Tenant shall retain all
of its obligations with respect to the Removed Properties which are attributable
to events occurring on or prior to the date hereof or which are addressed
pursuant to Section 9.5 of the Lease (as if all of the Removed Properties
remained Properties for the remainder of the Term).  In furtherance of the
foregoing, however, Tenant shall have no obligation to comply with Section 5.3
of the Lease solely with respect to the Removed Properties.

 

2.             Base Gross Revenues.  The defined term “Base Gross Revenues” set
forth in Section 1.9 of the Lease is deleted in its entirety and replaced with
the following: “Intentionally deleted.”

 

3.             Base Year.  The defined term “Base Year” set forth in
Section 1.10 of the Lease is deleted in its entirety and replaced with the
following:

 

“Base Year”  shall mean, with respect to each Property, the calendar year
identified as the Initial Base Year on Exhibit A for such Property (the “Initial
Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as applicable.

 

4.             Commencement Date.  The defined term “Commencement Date” set
forth in Section 1.18 of the Lease shall mean, with respect to the Clayton
Property, the date of this Amendment.

 

5.             Excess Gross Revenues.  The defined term “Excess Gross Revenues”
set forth in Section 1.34 of the Lease is deleted in its entirety and replaced
with the following: “Intentionally deleted.”

 

6.             Minimum Rent.  The defined term “Minimum Rent” set forth in
Section 1.66 of the Lease is deleted in its entirety and replaced with the
following:

 

“Minimum Rent” shall mean Forty-Seven Million Two Hundred Forty-Seven Thousand
Six Hundred Sixty-Seven and 00/100ths Dollars ($47,247,667.00), subject to
adjustment as provided in Section 3.1.1(b).

 

7.             Fixed Term.

 

(a)           Section 2.3 of the Lease is amended to delete the first sentence
therefrom in its entirety and to replace it with the following:

 

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on December 31, 2031.

 

2

--------------------------------------------------------------------------------



 

(b)           Section 2.3 of the Lease is also amended to delete the
parenthetical “(but not later than December 31, 2027)” from the first sentence
of the second paragraph thereof.

 

8.             Extended Terms.  Section 2.4 of the Lease is amended to delete
the second paragraph therefrom in its entirety and to replace it with the
following:

 

If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2032 and expire on
December 31, 2046 and the second Extended Term shall commence on January 1,
January 1, 2047 and expire on December 31, 2061.  All of the terms, covenants
and provisions of this Agreement shall apply to each Extended Term, except that
(x) the Minimum Rent payable during such Extended Term shall be the greater of
the Prior Rent and the Fair Market Value Rent for the Leased Property (such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord) (taking into account that the
Initial Base Year and the 2019 Base Year, as applicable, shall remain unchanged)
and (y) Tenant shall have no right to extend the Term beyond December 31, 2061. 
For purposes of this Section 2.4, “Prior Rent” shall mean an amount equal to the
per annum Minimum Rent in effect on the last day of the Fixed Term or Extended
Term immediately preceding such Extended Term.  If Tenant shall elect to
exercise the option to extend the Term for the first Extended Term, it shall do
so by giving Landlord Notice thereof not later than December 31, 2030, and if
Tenant shall elect to exercise its option to extend the Term for the second
Extended Term after having elected to extend the Term for the first Extended
Term, it shall do so by giving Landlord Notice not later than December 31, 2045,
it being understood and agreed that time shall be of the essence with respect to
the giving of any such Notice.  If Tenant shall fail to give any such Notice,
this Agreement shall automatically terminate at the end of the Fixed Term or the
first Extended Term as applicable and Tenant shall have no further option to
extend the Term of this Agreement.  If Tenant shall give such Notice, the
extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 

9.             Additional Rent.  Section 3.1.2(a) of the Lease is amended by
deleting the first sentence therefrom in its entirety and replacing it with the
following:

 

Tenant shall pay additional rent (“Additional Rent”) with respect to each Lease
Year (or portion thereof) during the Term subsequent to the Initial Base Year,
with respect to each Property, in an amount equal to three percent (3%) of the

 

3

--------------------------------------------------------------------------------



 

amount by which Gross Revenues at such Property during such Lease Year exceed
Gross Revenues at such Property during the Initial Base Year (or the equivalent
portion thereof).  In addition, Tenant shall pay Additional Rent with respect to
each Lease Year (or portion thereof) during the Term subsequent to the 2019 Base
Year, with respect to each Property, in an amount equal to one-half percent
(0.5%) of the amount by which Gross Revenues at such Property during such Lease
Year exceed Gross Revenues at such Property during the 2019 Base Year (or the
equivalent portion thereof).  For the avoidance of doubt, the payment of
Additional Rent based on Gross Revenues in excess of Gross Revenues for the
Initial Base Year and the payment of Additional Rent based on Gross Revenues in
excess of Gross Revenues for the 2019 Base Year are separate and independent
obligations.

 

10.          Deferred Rent.  Section 3.1.3(f) of the Lease is deleted in its
entirety and replaced with the following:

 

Deferred Rent.  Commencing on April 1, 2019 through January 31, 2023, Tenant
shall pay to Landlord, the total amount of Twelve Million Eight Hundred
Forty-Six Thousand Six Hundred Ninety-Two and 00/100ths Dollars ($12,846,692.00)
in sixteen (16) equal quarterly installments of Eight Hundred Two Thousand Nine
Hundred Eighteen and 00/100ths Dollars ($802,918.00) on the first Business Day
of each calendar quarter during such period.

 

11.          Exhibit A.  Exhibit A to the Lease is hereby amended by
(a) deleting the initial page entitled “EXHIBITS A-1 through A-40” therefrom in
its entirety and replacing it with the page entitled “EXHIBITS A-1 through A-41”
attached hereto, (b) deleting the legal descriptions for the Removed Properties
from Exhibits A-21, A-24 and A-35 to the Lease and replacing them with
“Intentionally deleted”, and (c) adding Exhibit A-41 attached to this Amendment
to the end of Exhibit A to the Lease.

 

12.          Ratification.  As amended hereby, the Lease is hereby ratified and
confirmed and remains in full force and effect.

 

13.          Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Seventh Amendment to Amended and Restated Lease Agreement
No. 2]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Seventh Amendment to Amended and Restated Lease Agreement
No. 2]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

SOLD PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

40 Riverside Drive

 

Fultonville

 

NY

 

HPT TA Properties Trust

6170 I-10 East

 

San Antonio

 

TX

 

HPT TA Properties Trust

 

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-41

 

Land

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

A-1

 

54

 

9201 Grand Bay Wilmer Rd, Grand Bay (Mobile), AL 36541

 

2015

A-2

 

7

 

2949 S. Toltec Road, Eloy, AZ 85213

 

2015

A-3

 

94

 

946 West Beale Street, Kingman, AZ, 86401

 

2015

A-4

 

33

 

408 Highway 149 North, Earle (West Memphis), AR 72331

 

2015

A-5

 

227

 

2930 Lenwood Rd., Barstow, CA 92311

 

2015

A-6

 

57

 

19483 Knighton Rd., Redding, CA 96002

 

2015

A-7

 

248

 

1650 C.R. 210 West, Jacksonville (Jacksonville South), FL 32259

 

2015

A-8

 

158

 

11706 Tamp Gateway Blvd., Seffner (Tampa), FL 33584

 

2015

A-9

 

156

 

30732 Highway 441 South, Commerce, GA 30529

 

2015

A-10

 

249

 

6901 Bellville Road, Lake Park, GA 31636

 

2015

A-11

 

167

 

4115 Broadway, Boise, ID 83705

 

2015

A-12

 

30

 

16650 Russell Rd., Russell (Chicago North), IL 60075

 

2015

A-13

 

199

 

819 Edwardsville Road, Troy, IL 62294

 

2015

A-14

 

65

 

2636 E. Tipton Street, Seymour, IN 47274

 

2015

A-15

 

66

 

3210 South 7th Street, Council Bluffs, IA 51501

 

2015

A-16

 

237

 

8560 Greenwood Rd., Greenwood, LA 71033

 

2015

A-17

 

69

 

1255 N. Dixie Hwy, Monroe, MI 48162

 

2015

A-18

 

190

 

13400 Rogers Drive, Rogers, MN 55374

 

2015

A-19

 

52

 

100 North Broadway, Oak Grove, MO 64075

 

2015

A-20

 

90

 

103 Prospectors Drive, Ogallala, NE 69153

 

2015

A-21

 

 

 

Intentionally deleted

 

 

A-22

 

48

 

975 St. Rt. 173, Bloomsbury, NJ 08804

 

2015

A-23

 

23

 

HC 69 - Box 120, Santa Rosa, NM 88435.

 

2015

A-24

 

 

 

Intentionally deleted

 

 

A-25

 

2

 

1101 NC Highway 61, Whitsett (Greensboro), NC 27377

 

2015

A-26

 

39

 

10679 Lancaster Rd., Hebron, OH 43025

 

2015

A-27

 

29

 

5551 St. Rt. 193, Kingsville, OH 44048

 

2015

A-28

 

59

 

501 South Morgan Road, Oklahoma City (West), OK 73128

 

2015

A-29

 

56

 

21856 Bents Road, NE, Aurora (Portland), OR 97002

 

2015

A-30

 

215

 

4050 Depot Road, Erie (Harborcreek), PA 16510

 

2015

A-31

 

12

 

7848 Linglestown Road, Harrisburg, PA 17112

 

2015

A-32

 

13

 

608 Lovell Road, Knoxville, TN 37932

 

2015

A-33

 

17

 

6800 Thompson Road, Baytown, TX 77522

 

2015

A-34

 

230

 

704 West Interstate 20, Big Spring, TX 79720

 

2015

A-35

 

 

 

Intentionally deleted

 

 

A-36

 

1

 

100 N. Carter Road, Ashland (Richmond), VA 23005

 

2015

A-37

 

170

 

435 Winton Parkway, Livingston, CA 95334

 

2015

A-38

 

369

 

3001 Grant Street, Gary, IN 46408

 

2015

A-39

 

402

 

24225 and 24263 West Lorenzo Road, Wilmington, IL 60481

 

2019

A-40

 

255

 

289 Howard Baker Highway, Pioneer, TN 37847

 

2019

A-41

 

257

 

10346 S. State Rd. 39, Clayton, IN 46118

 

2015

 

[See attached copies.]

 

--------------------------------------------------------------------------------



 

EXHIBIT A-41

 

LAND

 

10346 South State Road 39
Clayton, Indiana 46118

 

[LEGAL DESCRIPTION TO BE ADDED]

 

--------------------------------------------------------------------------------



 

EXHIBIT B-3

 

AMENDMENT TO TA LEASE NO. 3

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

THIRD AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 3

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 3 (this
“Amendment”) is made and entered into as of January 17, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 3, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 3, dated as of
September 23, 2015, and that certain Second Amendment to Amended and Restated
Lease Agreement No. 3, dated as of June 22, 2016 (as so amended, the “Lease”);

 

WHEREAS, Landlord is selling to Tenant, and Tenant is acquiring from Landlord,
the Properties (this and other capitalized terms used and not otherwise defined
in this Amendment shall have the meanings given such terms in the Lease) related
to the Travel Centers identified on Schedule 1(a) attached hereto and made a
part hereof (collectively, the “Sold Properties”);

 

WHEREAS, Landlord and Tenant wish to remove the Properties related to the Travel
Centers identified on Schedule 1(b) attached hereto and made a part hereof
(collectively, the “Reallocated Properties” and, together with the Sold
Properties, collectively the “Removed Properties”) from the Lease;

 

WHEREAS, Landlord and Tenant wish to add certain land and improvements
comprising the travel centers identified on Schedule 2 attached hereto and made
a part hereof (collectively, the “Additional Properties”) to the Lease;

 

WHEREAS, in addition to amending the Lease to remove the Removed Properties from
the Lease and to add the Additional Properties to the Lease, Landlord and Tenant
wish to amend the Lease in certain other respects; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Removed Properties.  The Leased Property
shall exclude the Removed Properties, but notwithstanding the foregoing, Tenant
shall retain all of its obligations with respect to the Removed Properties which
are attributable to events occurring on or prior to the date hereof or which are
addressed pursuant to Section 9.5 of the Lease (as if all of the Removed
Properties

 

--------------------------------------------------------------------------------



 

remained Properties for the remainder of the Term).  In furtherance of the
foregoing, however, Tenant shall have no obligation to comply with Section 5.3
of the Lease solely with respect to the Removed Properties.

 

2.                                      Base Gross Revenues.  The defined term
“Base Gross Revenues” set forth in Section 1.9 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

3.                                      Base Year.  The defined term “Base Year”
set forth in Section 1.10 of the Lease is deleted in its entirety and replaced
with the following:

 

“Base Year”  shall mean, with respect to each Property, the calendar year
identified as the Initial Base Year on Exhibit A for such Property (the “Initial
Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as applicable.

 

4.                                      Commencement Date.  The defined term
“Commencement Date” set forth in Section 1.18 of the Lease shall mean, with
respect to the Additional Properties, the date of this Amendment.

 

5.                                      Excess Gross Revenues.  The defined term
“Excess Gross Revenues” set forth in Section 1.34 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

6.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is deleted in its entirety and
replaced with the following:

 

“Minimum Rent” shall mean Forty-Four Million Four Hundred Eleven Thousand Six
Hundred Eighteen and 00/100ths Dollars ($44,411,618.00), subject to adjustment
as provided in Section 3.1.1(b).

 

7.                                      Fixed Term.

 

(a)                                 Section 2.3 of the Lease is amended to
delete the first sentence therefrom in its entirety and to replace it with the
following:

 

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on December 31, 2029.

 

(b)                                 Section 2.3 of the Lease is also amended to
delete the parenthetical “(but not later than December 31, 2027)” from the first
sentence of the second paragraph thereof.

 

2

--------------------------------------------------------------------------------



 

8.                                      Extended Terms.  Section 2.4 of the
Lease is amended to delete the second paragraph therefrom in its entirety and to
replace it with the following:

 

If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2030 and expire on
December 31, 2044 and the second Extended Term shall commence on January 1,
January 1, 2045 and expire on December 31, 2059.  All of the terms, covenants
and provisions of this Agreement shall apply to each Extended Term, except that
(x) the Minimum Rent payable during such Extended Term shall be the greater of
the Prior Rent and the Fair Market Value Rent for the Leased Property (such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord) (taking into account that the
Initial Base Year and the 2019 Base Year, as applicable, shall remain unchanged)
and (y) Tenant shall have no right to extend the Term beyond December 31, 2059. 
For purposes of this Section 2.4, “Prior Rent” shall mean an amount equal to the
per annum Minimum Rent in effect on the last day of the Fixed Term or Extended
Term immediately preceding such Extended Term.  If Tenant shall elect to
exercise the option to extend the Term for the first Extended Term, it shall do
so by giving Landlord Notice thereof not later than December 31, 2028, and if
Tenant shall elect to exercise its option to extend the Term for the second
Extended Term after having elected to extend the Term for the first Extended
Term, it shall do so by giving Landlord Notice not later than December 31, 2043,
it being understood and agreed that time shall be of the essence with respect to
the giving of any such Notice.  If Tenant shall fail to give any such Notice,
this Agreement shall automatically terminate at the end of the Fixed Term or the
first Extended Term as applicable and Tenant shall have no further option to
extend the Term of this Agreement.  If Tenant shall give such Notice, the
extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 

9.                                      Additional Rent.  Section 3.1.2(a) of
the Lease is amended by deleting the first sentence therefrom in its entirety
and replacing it with the following:

 

Tenant shall pay additional rent (“Additional Rent”) with respect to each Lease
Year (or portion thereof) during the Term subsequent to the Initial Base Year,
with respect to each Property, in an amount equal to three percent (3%) of the
amount by which Gross Revenues at such Property during such Lease Year exceed
Gross Revenues at such Property during the Initial Base Year (or the equivalent
portion thereof).  In addition, Tenant shall pay Additional Rent with respect to
each Lease Year (or portion thereof) during the Term subsequent to the

 

3

--------------------------------------------------------------------------------



 

2019 Base Year, with respect to each Property, in an amount equal to one-half
percent (0.5%) of the amount by which Gross Revenues at such Property during
such Lease Year exceed Gross Revenues at such Property during the 2019 Base Year
(or the equivalent portion thereof).  For the avoidance of doubt, the payment of
Additional Rent based on Gross Revenues in excess of Gross Revenues for the
Initial Base Year and the payment of Additional Rent based on Gross Revenues in
excess of Gross Revenues for the 2019 Base Year are separate and independent
obligations.

 

10.                               Deferred Rent.  Section 3.1.3(f) of the Lease
is deleted in its entirety and replaced with the following:

 

Deferred Rent.  Commencing on April 1, 2019 through January 31, 2023, Tenant
shall pay to Landlord, the total amount of Twelve Million Six Hundred Three
Thousand Eighty-Five and 00/100ths Dollars ($12,603,085.00) in sixteen (16)
equal quarterly installments of Seven Hundred Eighty-Seven Thousand Six Hundred
Ninety-Three and 00/100ths Dollars ($787,693.00) on the first Business Day of
each calendar quarter during such period.

 

11.                               Exhibit A.  Exhibit A to the Lease is hereby
amended by (a) deleting the initial page entitled “EXHIBITS A-1 through A-39”
therefrom in its entirety and replacing it with the page entitled “EXHIBITS A-1
through A-42” attached hereto, (b) deleting the legal descriptions for the
Removed Properties from Exhibits A-2, A-3, A-9, A-12, A-17, A-21 to the Lease
and replacing them with “Intentionally deleted” and (c) (d) adding Exhibits
A-40, A-41 and A-42 attached to this Amendment to the end of Exhibit A to the
Lease.

 

12.                               Ratification.  As amended hereby, the Lease is
hereby ratified and confirmed and remains in full force and effect.

 

13.                               Counterparts.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Third Amendment to Amended and Restated Lease Agreement
No. 3]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Third Amendment to Amended and Restated Lease Agreement No. 3]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1(A)

 

SOLD PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

3524 S. Highway 99 W.

 

Corning

 

CA

 

HPT TA Properties Trust

2510 Burr Street

 

Gary

 

IN

 

HPT TA Properties LLC

6364 Dixie Highway

 

Saginaw

 

MI

 

HPT TA Properties Trust

I-295 Exit 18 Berkley Rd.

 

Paulsboro

 

NJ

 

HPT TA Properties Trust

 

--------------------------------------------------------------------------------



 

SCHEDULE 1(B)

 

REALLOCATED PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

1010 North 339th Avenue

 

Tonopah

 

AZ

 

HPT TA Properties Trust

981 Cassville-White Road

 

Cartersville

 

GA

 

HPT TA Properties LLC

 

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

ADDITIONAL PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

 

Exhibit

715 US 250 East

 

Ashland

 

OH

 

HPT TA Properties Trust

 

A-40

2150-2240 Beltline Blvd.

 

Columbia

 

SC

 

HPT TA Properties Trust

 

A-41

160 State Highway 77

 

Hillsboro

 

TX

 

HPT TA Properties Trust

 

A-42

 

Exhibit A

 

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-42

 

Land

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

A-1

 

16

 

3501 Buttermilk Road, Cottondale (Tuscaloosa), AL 35453

 

2015

A-2

 

 

 

Intentionally deleted

 

 

A-3

 

 

 

Intentionally deleted

 

 

A-4

 

26

 

4265 East Guasti Road, Ontario, CA 91761

 

2015

A-5

 

228

 

2200 Ninth Street, Limon, CO 80828

 

2015

A-6

 

154

 

1875 Meriden-Waterbury Turnpike, Milldale, CT 06467

 

2015

A-7

 

247

 

P.O. Box 638, Baldwin, FL 32234

 

2015

A-8

 

258

 

2995 US Highway 17 South, Brunswick, GA 31525

 

2015

A-9

 

 

 

Intentionally deleted

 

 

A-10

 

92

 

505 Truckers Lane R.R. #7, Bloomington, IL 61701

 

2015

A-11

 

35

 

1702 West Evergreen, Effingham, IL 62401

 

2015

A-12

 

 

 

Intentionally deleted

 

 

A-13

 

173

 

5930 E. State Road 334, Whitestown, IN 46075

 

2015

A-14

 

93

 

7777 Burlington Pike, Florence, KY 41042

 

2015

A-15

 

161

 

1701 N. University Avenue, Lafayette, LA 70507

 

2015

A-16

 

216

 

5501 O’Donnell St. Cutoff, Baltimore, MD 21224

 

2015

A-17

 

 

 

Intentionally deleted

 

 

A-18

 

116

 

6100 Sawyer Road, Sawyer, MI 49125

 

2015

A-19

 

51

 

854 State Highway 80, Matthews, MO 63867

 

2015

A-20

 

181

 

6000 E. Frontage Road, Mill City, NV 89418

 

2015

A-21

 

 

 

Intentionally deleted

 

 

A-22

 

229

 

1700 U.S. Route 66 West, Moriarty, NM 87035

 

2015

A-23

 

210

 

125 Neelytown Road, Montgomery (Maybrook), NY 12549

 

2015

A-24

 

11

 

6762 St. Rt. 127, Eaton (Dayton), OH 45320

 

2015

A-25

 

87

 

3483 Libbey Road, Perrysburg (Toledo), OH 43551

 

2015

A-26

 

36

 

801 South Council Road, Oklahoma City (East), OK 73128

 

2015

A-27

 

183

 

790 NW Frontage Road, Troutdale, OR 97060

 

2015

A-28

 

213

 

10835 John Wayne Drive, Greencastle, PA 17225

 

2015

A-29

 

214

 

875 N. Eagle Valley Rd., Milesburg, PA 16853

 

2015

A-30

 

25

 

1402 E. Main Street, Duncan (Spartanburg), SC 29334

 

2015

A-31

 

157

 

4400 Peytonville Road, Franklin, TN 37064

 

2015

A-32

 

55

 

7000 I-40 East Whitaker Road, Amarillo, TX 79118

 

2015

A-33

 

235

 

8301 N. Expressway 281, Edinburg, TX 78541

 

2015

A-34

 

233

 

1700 Wilson Road, Terrell, TX 75161

 

2015

A-35

 

186

 

1100 North 130 West, Parowan, UT 84761

 

2015

A-36

 

142

 

10134 Lewison Rd., Ashland, VA 23005

 

2015

A-37

 

50

 

5901 Highway 51, DeForest (Madison), WI 53532

 

2015

A-38

 

234

 

1400 Higley Blvd., Rawlins, WY 82301

 

2015

A-39

 

376

 

1035 West State Road 42, Brazil, IN 47834

 

2017

A-40

 

701

 

715 US 250 East, Ashland, OH

 

2015

A-41

 

238

 

2150-2240 Beltline Blvd., Columbia, SC

 

2020

A-42

 

333

 

160 State Highway 77, Hillsboro, TX

 

2019

 

--------------------------------------------------------------------------------



 

[See attached copies.]

 

--------------------------------------------------------------------------------



 

EXHIBIT A-40

 

LAND

 

715 US 250 East
Ashland, Ohio

 

[LEGAL DESCRIPTION TO BE ADDED]

 

--------------------------------------------------------------------------------



 

EXHIBIT A-41

 

LAND

 

2150-2240 Beltline Blvd.
Columbia, South Carolina

 

[LEGAL DESCRIPTION TO BE ADDED]

 

--------------------------------------------------------------------------------



 

EXHIBIT A-42

 

LAND

 

160 State Highway 77
Hillsboro, Texas

 

[LEGAL DESCRIPTION TO BE ADDED]

 

--------------------------------------------------------------------------------



 

EXHIBIT B-4

 

AMENDMENT TO TA LEASE NO. 4

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

NINTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 4

 

THIS NINTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 4 (this
“Amendment”) is made and entered into as of January 17, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 4, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 4, dated as of
June 16, 2015, that certain Second Amendment to Amended and Restated Lease
Agreement No. 4, dated as of June 23, 2015, that certain Third Amendment to
Amended and Restated Lease Agreement No. 4, dated as of September 23, 2015, that
certain Fourth Amendment to Amended and Restated Lease Agreement No. 4, dated as
of March 31, 2016, that certain Fifth Amendment to Amended and Restated Lease
Agreement No. 4, dated as of June 22, 2016, that certain Sixth Amendment to
Amended and Restated Lease Agreement No. 4, dated as of September 14, 2016, that
certain Seventh Amendment to Amended and Restated Lease Agreement No. 4, dated
as of May 3, 2017, and that certain Eighth Amendment to Amended and Restated
Lease Agreement No. 4, dated as of September 28. 2017 (as so amended, the
“Lease”);

 

WHEREAS, Landlord and Tenant wish to remove the Properties (this and other
capitalized terms used and not otherwise defined in this Amendment shall have
the meanings given such terms in the Lease) related to the Travel Centers
identified on Schedule 1 attached hereto and made a part hereof (collectively,
the “Removed Properties”) from the Lease;

 

WHEREAS, Landlord and Tenant wish to add certain land and improvements
comprising the travel centers identified on described on Schedule 2 attached
hereto and made a part hereof (collectively, the “Additional Properties”) to the
Lease;

 

WHEREAS, in addition to amending the Lease to remove the Removed Properties from
the Lease and to add the Additional Properties to the Lease, Landlord and Tenant
wish to amend the Lease in certain other respects; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Removed Properties.  The Leased Property
shall exclude the Removed Properties, but notwithstanding the foregoing, Tenant
shall retain all of its obligations with respect to the

 

--------------------------------------------------------------------------------



 

Removed Properties which are attributable to events occurring on or prior to the
date hereof or which are addressed pursuant to Section 9.5 of the Lease (as if
all of the Removed Properties remained Properties for the remainder of the
Term).  In furtherance of the foregoing, however, Tenant shall have no
obligation to comply with Section 5.3 of the Lease solely with respect to the
Removed Properties.

 

2.                                      Base Gross Revenues.  The defined term
“Base Gross Revenues” set forth in Section 1.9 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

3.                                      Base Year.  The defined term “Base Year”
set forth in Section 1.10 of the Lease is deleted in its entirety and replaced
with the following:

 

“Base Year”  shall mean, with respect to each Property, the calendar year
identified as the Initial Base Year on Exhibit A for such Property (the “Initial
Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as applicable.

 

4.                                      Commencement Date.  The defined term
“Commencement Date” set forth in Section 1.18 of the Lease shall mean, with
respect to the Additional Properties, the date of this Amendment.

 

5.                                      Excess Gross Revenues.  The defined term
“Excess Gross Revenues” set forth in Section 1.34 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

6.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is deleted in its entirety and
replaced with the following:

 

“Minimum Rent” shall mean Fifty Million Thirty-Three Thousand Nine Hundred
Seventy-Six and 00/100ths Dollars ($50,033,976.00), subject to adjustment as
provided in Section 3.1.1(b).

 

7.                                      Fixed Term.

 

(a)                                 Section 2.3 of the Lease is amended to
delete the first sentence therefrom in its entirety and to replace it with the
following:

 

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on December 31, 2033.

 

(b)                                 Section 2.3 of the Lease is also amended to
delete the parenthetical “(but not later than December 31, 2027)” from the first
sentence of the second paragraph thereof.

 

2

--------------------------------------------------------------------------------



 

8.                                      Extended Terms.  Section 2.4 of the
Lease is amended to delete the second paragraph therefrom in its entirety and to
replace it with the following:

 

If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2034 and expire on
December 31, 2048 and the second Extended Term shall commence on January 1,
January 1, 2049 and expire on December 31, 2063.  All of the terms, covenants
and provisions of this Agreement shall apply to each Extended Term, except that
(x) the Minimum Rent payable during such Extended Term shall be the greater of
the Prior Rent and the Fair Market Value Rent for the Leased Property (such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord) (taking into account that the
Initial Base Year and the 2019 Base Year, as applicable, shall remain unchanged)
and (y) Tenant shall have no right to extend the Term beyond December 31, 2063. 
For purposes of this Section 2.4, “Prior Rent” shall mean an amount equal to the
per annum Minimum Rent in effect on the last day of the Fixed Term or Extended
Term immediately preceding such Extended Term.  If Tenant shall elect to
exercise the option to extend the Term for the first Extended Term, it shall do
so by giving Landlord Notice thereof not later than December 31, 2032, and if
Tenant shall elect to exercise its option to extend the Term for the second
Extended Term after having elected to extend the Term for the first Extended
Term, it shall do so by giving Landlord Notice not later than December 31, 2047,
it being understood and agreed that time shall be of the essence with respect to
the giving of any such Notice.  If Tenant shall fail to give any such Notice,
this Agreement shall automatically terminate at the end of the Fixed Term or the
first Extended Term as applicable and Tenant shall have no further option to
extend the Term of this Agreement.  If Tenant shall give such Notice, the
extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 

9.                                      Additional Rent.  Section 3.1.2(a) of
the Lease is amended by deleting the first sentence therefrom in its entirety
and replacing it with the following:

 

Tenant shall pay additional rent (“Additional Rent”) with respect to each Lease
Year (or portion thereof) during the Term subsequent to the Initial Base Year,
with respect to each Property, in an amount equal to three percent (3%) of the
amount by which Gross Revenues at such Property during such Lease Year exceed
Gross Revenues at such Property during the Initial Base Year (or the equivalent
portion thereof).  In addition, Tenant shall pay Additional Rent with respect to
each Lease Year (or portion thereof) during the Term subsequent to the

 

3

--------------------------------------------------------------------------------



 

2019 Base Year, with respect to each Property, in an amount equal to one-half
percent (0.5%) of the amount by which Gross Revenues at such Property during
such Lease Year exceed Gross Revenues at such Property during the 2019 Base Year
(or the equivalent portion thereof).  For the avoidance of doubt, the payment of
Additional Rent based on Gross Revenues in excess of Gross Revenues for the
Initial Base Year and the payment of Additional Rent based on Gross Revenues in
excess of Gross Revenues for the 2019 Base Year are separate and independent
obligations.

 

10.                               Deferred Rent.  Section 3.1.3(f) of the Lease
is deleted in its entirety and replaced with the following:

 

Deferred Rent.  Commencing on April 1, 2019 through January 31, 2023, Tenant
shall pay to Landlord, the total amount of Twelve Million Nine Hundred Sixty
Thousand Eight Hundred Sixty-Seven and 00/100ths Dollars ($12,960,867.00) in
sixteen (16) equal quarterly installments of Eight Hundred Ten Thousand
Fifty-Four and 00/100ths Dollars ($810,054.00) on the first Business Day of each
calendar quarter during such period.

 

11.                               Exhibit A.  Exhibit A to the Lease is hereby
amended by (a) deleting the initial page entitled “EXHIBITS A-1 through A-40”
therefrom in its entirety and replacing it with the page entitled “EXHIBITS A-1
through A-42” attached hereto, (b) deleting the legal descriptions for the
Removed Properties from Exhibits A-10, A-23, A-39 and A-40 to the Lease and
replacing them with “Intentionally deleted”, and (c) adding Exhibits A-41 and
A-42 attached to this Amendment to the end of Exhibit A to the Lease.

 

12.                               Ratification.  As amended hereby, the Lease is
hereby ratified and confirmed and remains in full force and effect.

 

13.                               Counterparts.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Ninth Amendment to Amended and Restated Lease Agreement No.
4]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Ninth Amendment to Amended and Restated Lease Agreement No. 4]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

REMOVED PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

10346 S. State Rd. 39

 

Clayton

 

IN

 

HPT TA Properties LLC

715 US 250 East

 

Ashland

 

OH

 

HPT TA Properties Trust

2150-2240 Beltline Blvd.

 

Columbia

 

SC

 

HPT TA Properties Trust

160 State Highway 77

 

Hillsboro

 

TX

 

HPT TA Properties Trust

 

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

ADDITIONAL PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

1010 North 339th Avenue

 

Tonopah

 

AZ

 

HPT TA Properties Trust

981 Cassville-White Rd.

 

Cartersville

 

GA

 

HPT TA Properties LLC

 

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-42

 

Land

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

A-1

 

224

 

1806 Highway 371 W, Prescott, AR 71857

 

2015

A-2

 

41

 

46155 Dillon Road, Coachella, CA 92236

 

2015

A-3

 

346

 

28991 West Gonzaga Rd., Santa Nella, CA 95322

 

2015

A-4

 

148

 

5101 Quebec Street, Commerce City (Denver East), CO 80022

 

2015

A-5

 

22

 

327 Ruby Road, Willington, CT 06279

 

2015

A-6

 

53

 

556 St. Rt. 44, Wildwood, FL 34785

 

2015

A-7

 

45

 

P.O. Box 592, Madison, GA 30650

 

2015

A-8

 

367

 

5915 Monee Rd., Monee, IL 60449

 

2015

A-9

 

43

 

4510 Broadway, Mt. Vernon, IL 62864

 

2015

A-10

 

 

 

Intentionally deleted

 

 

A-11

 

220

 

1600 West US Hwy 20, Porter, IN 46304

 

2015

A-12

 

252

 

2775 US Hwy 75, Lebo (Beto Junction), KS 66856

 

2015

A-13

 

28

 

145 Richwood Road, Walton, KY 41094

 

2015

A-14

 

180

 

1682 Gause Blvd., Slidell, LA 70458

 

2015

A-15

 

19

 

1400 Elkton Road, Elkton, MD 21921

 

2015

A-16

 

175

 

3265 N. Service Road East, Foristell, MO 63348

 

2015

A-17

 

193

 

8033 W. Holling Rd., Alda (Grand Island), NE 68810

 

2015

A-18

 

6

 

2 Simpson Road, Columbia, NJ 07832

 

2015

A-19

 

81

 

2501 University Blvd. NE, Albuquerque, NM 87107

 

2015

A-20

 

207

 

753 Upper Court St., Binghamton, NY 13904

 

2015

A-21

 

194

 

8420 Alleghany Rd., Corfu (Pembroke), NY 14036

 

2015

A-22

 

221

 

153 Wiggins Road, Candler, NC 28715

 

2015

A-23

 

 

 

Intentionally deleted

 

 

A-24

 

139

 

12403 US Rt. 35 NW, Jeffersonville, OH 43128

 

2015

A-25

 

95

 

4450 Portage St. NW, North Canton, OH 44720

 

2015

A-26

 

152

 

P.O. Box 171, Sayre, OK 73662

 

2015

A-27

 

67

 

5644 SR 8, Harrisville (Barkeyville), PA 16038

 

2015

A-28

 

68

 

5600 Nittany Valley Drive, Lamar, PA 16848

 

2015

A-29

 

179

 

3014 Paxville Highway, Manning, SC 29102

 

2015

A-30

 

245

 

155 Hwy. 138, Denmark (Jackson), TN 38391

 

2015

A-31

 

34

 

111 N. First Street, Nashville, TN 37213

 

2015

A-32

 

150

 

7751 Bonnie View Road, Dallas (South), TX 75241

 

2015

A-33

 

153

 

1010 Beltway Parkway, Laredo, TX 78045

 

2015

A-34

 

232

 

4817 I-35 North, New Braunfels, TX 78130

 

2015

A-35

 

32

 

RR1, Valley Grove, WV 26060

 

2015

A-36

 

188

 

P.O. Box 400, Ft. Bridger, WY 82933

 

2015

A-37

 

242

 

15874 Eleven Mile Road, Battle Creek, MI 49014

 

2015

A-38

 

246

 

3747 Express Drive, Holbrook, AZ 86025

 

2015

 

--------------------------------------------------------------------------------



 

A-39

 

 

 

Intentionally deleted

 

 

A-40

 

 

 

Intentionally deleted

 

 

A-41

 

225

 

1010 North 339th Avenue, Tonopah, AZ 85354

 

2015

A-42

 

146

 

981 Cassville-White Road, Cartersville, GA 30121

 

2015

 

[See attached copies.]

 

--------------------------------------------------------------------------------



 

EXHIBIT A-41

 

LAND

 

1010 North 339th Avenue
Tonopah, Arizona

 

[LEGAL DESCRIPTION TO BE ADDED]

 

--------------------------------------------------------------------------------



 

EXHIBIT A-42

 

LAND

 

981 Cassville-White Road
Cartersville, GA 30121

 

[LEGAL DESCRIPTION TO BE ADDED]

 

--------------------------------------------------------------------------------



 

EXHIBIT B-5

 

AMENDMENT TO PETRO LEASE

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

AMENDMENT TO LEASE AGREEMENT

 

THIS AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
January 17, 2019, by and among HPT PSC PROPERTIES TRUST, a Maryland real estate
investment trust, and HPT PSC PROPERTIES LLC, a Maryland limited liability
company (collectively, “Landlord”), and TA OPERATING LLC, a Delaware limited
liability company (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant (as successor by merger with Petro Stopping
Centers, L.P.) are parties to that certain Lease Agreement, dated as of May 30,
2007, as amended (as so amended, the “Lease”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease in certain respects; and

 

WHEREAS, Guarantor is executing this Amendment to confirm the continuation of
the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Base Gross Revenues.  The defined term
“Base Gross Revenues” set forth in Article 1 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

2.                                      Base Year.  The defined term “Base Year”
set forth in Article 1 of the Lease is deleted in its entirety and replaced with
the following:

 

“Base Year”  shall mean, with respect to each Property, the 2012 calendar year
(the “2012 Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as
applicable.

 

3.                                      Excess Gross Revenues.  The defined term
“Excess Gross Revenues” set forth in Article 1 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

4.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Article 1 of the Lease is deleted in its entirety and
replaced with the following:

 

“Minimum Rent” shall mean Seventy-Three Million Four Hundred Thousand Three
Hundred Eighty-Eight and 00/100ths Dollars ($73,400,388.00), subject to
adjustment as provided in Section 3.1.1(b).

 

--------------------------------------------------------------------------------



 

5.                                      Fixed Term.  Section 2.3 of the Lease is
deleted therefrom in its entirety and replaced with the following:

 

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on June 30, 2035.

 

6.                                      Additional Rent.  Section 3.1.2(a) of
the Lease is deleted therefrom in its entirety and replaced with the following:

 

Tenant shall pay additional rent (“Additional Rent”) with respect to each Lease
Year (or portion thereof) during the Term subsequent to the 2012 Base Year, with
respect to each Property, in an amount equal to three percent (3%) of the amount
by which Gross Revenues at such Property during such Lease Year exceed Gross
Revenues at such Property during the 2012 Base Year (or the equivalent portion
thereof).  In addition, Tenant shall pay Additional Rent with respect to each
Lease Year (or portion thereof) during the Term subsequent to the 2019 Base
Year, with respect to each Property, in an amount equal to one-half percent
(0.5%) of the amount by which Gross Revenues at such Property during such Lease
Year exceed Gross Revenues at such Property during the 2019 Base Year (or the
equivalent portion thereof).  For the avoidance of doubt, the payment of
Additional Rent based on Gross Revenues in excess of Gross Revenues for the 2012
Base Year and the payment of Additional Rent based on Gross Revenues in excess
of Gross Revenues for the 2019 Base Year are separate and independent
obligations.

 

7.                                      Deferred Rent.  The following
Section 3.1.3(f) is added to the Lease immediately following
Section 3.1.3(e) thereof and such new Section 3.1.3(f) shall supersede any other
provisions of the Lease pertaining to the Deferred Rent:

 

Deferred Rent.  Commencing on April 1, 2019 through January 31, 2023, Tenant
shall pay to Landlord, the total amount of Seventeen Million Eight Hundred
Seventy-Two Thousand Four Hundred Twenty-Three and 00/100ths Dollars
($17,872,423) in sixteen (16) equal quarterly installments of One Million One
Hundred Seventeen Thousand Twenty-Six and 00/100ths Dollars ($1,117,026.00) on
the first Business Day of each calendar quarter during such period.

 

8.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and remains in full force and effect.

 

9.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------



 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Amendment to Lease Agreement]

 

--------------------------------------------------------------------------------



 

Reference is made to the Guaranty of Tenant’s obligations under the Lease dated
May 30, 2007 given by TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability
company (the “Guarantor”) to Landlord.  Guarantor hereby confirms that all
references in such Guaranty to the word “Lease” shall mean the Lease, as defined
therein, as amended by the foregoing Amendment to Lease Agreement, and said
Guarantor hereby reaffirms the Guaranty.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Amendment to Lease Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made and entered
into as of January [·], 2019 (the “Effective Date”), by and between [·], a [·]
(“Assignor”), and TA OPERATING LLC, a Delaware limited liability company
(“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor and Assignee (among others) are parties to that certain First
Transaction Agreement, dated as of January 16, 2019 (the “Transaction
Agreement”), pursuant to which Assignor agreed to sell, and Assignee agreed to
purchase, certain real property interests and other property, including, without
limitation, the travel center located at [INSERT TRAVEL CENTER ADDRESS] (the
“Travel Center”); and

 

WHEREAS, Assignor and Assignee are entering into this Assignment in connection
with the closing of the transactions contemplated by the Transaction Agreement;

 

NOW, THEREFORE, in accordance with the terms and provisions of the Transaction
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, Assignor and Assignee
hereby agree as follows:

 

1.             Capitalized Terms.  Capitalized terms used and not otherwise
defined herein shall have the meanings given such terms in the Purchase
Agreement.

 

2.             Assignment and Assumption of Intangible Property and Indemnity. 
Assignor hereby assigns to Assignee all of Assignor’s right, title and interest
in and to (a) the Intangible Property related to the Travel Center from and
after the Effective Date; provided, however, for the avoidance of doubt,
Assignor reserves the non-exclusive right to enforce its rights under such
Intangible Property with respect to periods prior to the Effective Date and (b)
any personal property related exclusively to such Travel Center (if any). 
Subject to any lease or other agreement between Assignor and Assignee that may
otherwise allocate responsibilities, Assignor agrees to perform all of
Assignor’s obligations with respect to the Intangible Property arising prior to
the Effective Date.  Assignee hereby assumes all of Assignor’s obligations with
respect to such Intangible Property to the extent first arising from and after
the Effective Date.  Assignee hereby agrees to perform all of Assignor’s
obligations with respect to the Intangible Property to the extent first arising
from and after the Effective Date.  In each case, subject to any lease or other
agreement between Assignor and Assignee that may otherwise allocate
responsibilities, Assignee shall indemnify, defend and hold harmless Assignor
from and against any and all losses, costs, damages, demands, expenses, fees,
fines, including reasonable attorneys’ fees (“Losses”) arising from the
Intangible Property to the extent first arising from and after the Effective
Date, and Assignor shall indemnify, defend and hold harmless Assignee from and
against any and all Losses arising from the Intangible Property to the extent
first arising prior to the Effective Date.

 

3.             Transaction Agreement Governs.  The terms and provisions of this
Assignment shall be subject to the limitations and reservations contained in the
Transaction Agreement, all of which are incorporated into this Assignment by
this reference.  In the event of any conflict between the terms and provisions
of this Assignment and the terms and provisions of the

 

--------------------------------------------------------------------------------



 

Transaction Agreement, the terms and provisions of the Transaction Agreement
shall govern and control.

 

4.             Further Assurances.  The parties hereto agree to execute and
deliver such further documents and agreements as may be necessary or appropriate
to effectuate the purposes of this Assignment; provided, however, that such
documents or agreements shall not impose any liability or obligation, except in
any de minimis respect, on either party that is not expressly contemplated by
this Assignment.

 

5.             Successors and Assigns.  This Assignment shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors in interest and assigns.

 

6.             Counterparts.  This Assignment may be executed in two or more
counterparts, all of which shall be construed together as a single instrument.

 

7.             Governing Law.  This Assignment shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Assignment has been duly executed as a sealed
instrument effective as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

[INSERT HPT SELLER]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PURCHASER:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

CERTIFICATE OF NON-FOREIGN STATUS

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

CERTIFICATE OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. federal income tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by HOSPITALITY PROPERTIES TRUST, a Maryland real estate investment
trust (“Transferor”), pursuant to that certain First Transaction Agreement,
dated as of January 16, 2019, among Transferor, HPT TA Properties Trust, HPT TA
Properties LLC, HPT PSC Properties Trust, HPT PSC Properties LLC, TravelCenters
of America LLC, TravelCenters of America Holdings Company LLC and TA Operating
LLC, Transferor hereby certifies to TA Operating LLC (“Transferee”) the
following:

 

1.             Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and income tax regulations thereunder);

 

2.             Transferor is not a disregarded entity as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii);

 

3.             [INSERT HPT SELLER], which has legal title to one or more
transferred U.S. real property interests under local law, is disregarded as an
entity separate from Transferor for U.S. federal income tax purposes;

 

4.             Transferor’s U.S. employer identification number is 04-3262075;
and

 

5.             Transferor’s office address is Two Newton Place, 255 Washington
Street, Suite 300, Newton, Massachusetts 02458.

 

The undersigned and Transferor understand that this certificate may be disclosed
to the Internal Revenue Service by Transferee and any transferee and that any
false statement contained herein could be punished by fine, imprisonment, or
both.

 

[Remainder of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------



 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of
Transferor.

 

 

TRANSFEROR:

 

 

 

HOSPITALITY PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

Date:  January   , 2019

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

MASTER TITLE AFFIDAVIT

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

Master Title Affidavit & Certification

dated as of January   , 2019

 

Seller/Owner:

 

HPT TA Properties Trust, a Maryland real estate investment trust (as to Sites 1,
6, 8, 9, 10, 17, 19)

HPT TA Properties LLC, a Maryland limited liability company (as to Sites 2, 3)

 

Title Insurer:

 

Stewart Title Guaranty Company, a TX corporation (as to Sites 1-3, 6, 8, 9, 17,
20)

Stewart Title Insurance Company, NY corporation (as to Site 10)

 

Premises:

 

Site 1: South Avenue, Exit 15 - Hwy 5, Corning (Tehama), CA as more particularly
described in Commitment 18000150908A

Site 2: 1-80/1-94, Exit 15 B, Lake Station (Lake), IN as more particularly
described in Commitment 01219-21276

Site 3: I-80/I-94 & Burr St, Gary (Lake), IN as more particularly described in
Commitment 01219-21276A

Site 6: I-75; Bridgeport Exit 144, Bridgeport (Saginaw), MI as more particularly
described in Commitment 18000150908D

Site 8: Rt. 23 & I-70 at Exit 58, Concordia (Lafayette), MO as more particularly
described in Commitment 331832

Site 9: I-295, Exit 18 at Berkley Road, Paulsboro (Gloucester), NJ as more
particularly described in Commitment 01258-5266

Site 10: I-90, Exit 28, Fultonville (Montgomery), NY as more particularly
described in Commitment TA18(00)640D

Site 17: I-10, Exit 583, San Antonio (Bexar), TX as more particularly described
in Commitment 18000150908N

Site 19: I-94; US 12, Exit 4, Hudson (St. Croix), WI as more particularly
described in Commitment 18000150908P

 

Certifications:



The undersigned,  John G. Murray, being the President of each Seller/Owner
(“Company”) of  the applicable Premises as noted above, being duly authorized,
hereby certifies to Title Insurer (as to its respective estate and/or interest
in the Premises, if any), that, except as otherwise disclosed in the Title
Commitments referred to above,  to the best of its knowledge:

 

Mechanics Liens:

 

There has been no labor, services or materials contracted for, rendered or
furnished within the last 180 days (8 months as to Site 10) in connection with
the Premises or with the construction or repair of any building or improvements
on the Premises by virtue of an agreement with the Company and excepting any
labor, services or materials contracted for by TA Operating LLC.

 

Possession:

 

Company has not received notice of any title dispute in connection with the
Premises.

 

Unrecorded Easements:

 

Company has not granted any easements not shown by the public records.

 

Tenants/Parties in Possession:

 

There are no tenants or other parties who are in possession or have the right to
be in possession of said Premises, except TA Operating LLC, which has no option
to purchase or right of first refusal affecting the Premises and those claiming
by, through or under TA Operating LLC.

 

Options to purchase or rights of first refusal:



The Company has not granted (and has no knowledge of) any unrecorded outstanding
options to purchase the Premises or rights of first refusal affecting the
Premises.

 

--------------------------------------------------------------------------------



 

Pending Contracts/Agreements:

 

But for the instant transaction, the Company has not entered into any contracts
or agreement for the sale, disposition or encumbrance of all or part of the
Premises.

 

Bankruptcy:

 

No proceedings in bankruptcy or receivership have been instituted by or against
the undersigned (or its constituent entities) which are now pending, nor has the
undersigned (or its constituent entities) made any assignment for the benefit of
creditors which is in effect as to said Premises.

 

Gap Indemnification:

 

Between the most recent Effective Date of the Commitment and the date of
recording of the Insured Instrument(s) but in no event later than five
(5) business days from the date hereof (hereinafter, the “Gap Period”), the
Company has not taken or allowed and will not take or allow any action to
encumber or otherwise affect title to the Premises.  In the event of any lien,
encumbrance or other matter affecting title to the Premises in the Gap Period
arising as a result of an act of the Company, but no others, the Company hereby
indemnifies and holds Title Insurer harmless against any and all loss or damage
sustained as a result thereof and further undertakes to take all necessary steps
to discharge any such lien, encumbrance or other matter in a manner reasonably
satisfactory to Title Insurer.  The Company makes the foregoing assertion,
indemnification and undertaking to induce Title Insurer to provide so-called
“Gap Coverage” in its policies of title insurance.

 

Further Assurances:



The Company hereby undertakes and agrees to reasonably cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
Insured Instrument(s).

 

Counterparts:

 

This document may be executed in counterparts.

 

Inducement and Indemnification:

 

The Company provides this document to induce Title Insurer to insure title to
said Premises well knowing that it will do so in reliance upon the matters
asserted hereinabove and further, will indemnify and hold Title Insurer harmless
against any loss or damage sustained as a result of any inaccuracy in the
matters asserted hereinabove.  Notwithstanding the foregoing, this
indemnification shall terminate and be of no further force or effect thirty (30)
days after the date hereof except with respect to any matters disclosed to the
Company prior thereto.

 

Lease Termination:

 

With respect to Site 2, all of the lease documents pertaining to that certain
Lease Agreement, dated as of December 1, 1988, between HPT GL Properties LLC, as
landlord, and HPT TA Properties LLC, as tenant, successor by assignments from
Christ T. Panos and Roadway Motor Plazas, Inc., respectively (as amended and
assigned, the “Ground Lease”) have been provided to Title Insurer and the Ground
Lease has terminated and is no longer in effect as of June 5, 2015 by virtue of
the merger of HPT GL Properties LLC into HPT TA Properties LLC.

 

Limitation of Trust Liability:

 

THE DECLARATIONS OF TRUST OF HPT TA PROPERTIES TRUST, AS AMENDED AND
SUPPLEMENTED, AS FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE
STATE OF MARYLAND, PROVIDE THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR
AGENT OF HPT TA PROPERTIES TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, HPT TA PROPERTIES
TRUST.  ALL PERSONS DEALING WITH HPT TA PROPERTIES TRUST IN ANY WAY SHALL LOOK
ONLY TO THE ASSETS OF HPT TA PROPERTIES TRUST FOR THE PAYMENT OF

 

2

--------------------------------------------------------------------------------



 

ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

- see annexed signature page -

 

3

--------------------------------------------------------------------------------



 

 

OWNER:

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

[Signature Page to Master Title Affidavit and Certification — First Closing]

 

--------------------------------------------------------------------------------